Exhibit 10.2.2




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TEAM HOLDINGS LLC


THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) dated as of
March 1, 2010, is made and entered into by and among TEAM HOLDINGS LLC, a
Delaware limited liability company (the “Company”), MDC ACQUISITION INC., a
Delaware corporation (“MDC Holdco”), and WWG, LLC, a Florida limited liability
company (“WWG”), WWG2, LLC, a Florida limited liability company ("WWG2",
together with MDC Holdco and WWG are collectively referred to as the “Members”
and individually a “Member”).   Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in Article XIII.


WHEREAS, WWG was (x) the sole shareholder of TEAM Enterprises, Inc. a
Massachusetts corporation ("TEAM") and (y) the sole member of (A) OuterActive,
LLC, a Delaware limited liability company ("O-A") and (B) Pulse Marketing, LLC,
a Delaware limited liability company ("Pulse");


WHEREAS, WWG formed NEW TEAM LLC, a Delaware limited liability company ("NT"),
as its sole member;


WHEREAS, WWG caused TEAM to contribute substantially all of its assets, subject
to certain disclosed liabilities, and its ongoing business, to NT pursuant to a
Contribution Agreement (General Assignment, Bill of Sale and Assumption
Agreement) (the "NT Conveyance Document");


WHEREAS, WWG and WWG2, LLC formed (the "Formation") the Company, with WWG owning
99% of the issued and outstanding membership interests in the Company and WWG2
owning 1% of the issued and outstanding membership interests in the Company (the
membership interests of the Company collectively referred to as the "Membership
Interests");


WHEREAS, simultaneously with the Formation, WWG and WWG2 executed and delivered
a Limited Liability Company Agreement of the Company (the "Original Operating
Agreement"), pursuant to which WWG transferred 100% of its equity ownership in
(x) NT, (y) O-A and (z) Pulse to the Company, such that following such transfer,
the Company was the sole member of each of NT, O-A and Pulse;


WHEREAS, WWG desired to sell 60% of the Membership Interests in the Company to
MDC Holdco and, in connection therewith, to redesignate the Membership Interests
as Class A Units, Class B Units and Class C Units;

 
 

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the Membership Unit Purchase Agreement of even date
herewith (the “Purchase Agreement”), WWG sold, transferred, conveyed and
delivered to MDC Holdco a 60% membership interest in the Company represented by
600 Class A Units,  such that immediately after giving effect to such transfer,
the issued and outstanding Units of the Company were to be as follows:  MDC
Holdco – 600 Class A Units; WWG – 310 Class B Units and 80 Class C Units, WWG2 –
10 Class B Units in accordance with the terms of this Agreement;


WHEREAS, the Company wishes to create profits interests to be available for
grant to certain Participants pursuant to that certain Restricted Unit Plan
effective as of March 1, 2010 (the “Profits Interest Plan”);


WHEREAS, the Members now desire to enter into this Agreement to supersede the
Original Operating Agreement, as amended, to designate the existing Membership
Interests as Class A Units, Class B Units and Class C Units, to provide for the
admission of MDC Holdco as a member, to create Class D Units for use under the
Profits Interest Plan and to promote their interests and those of the Company by
making provisions in this Agreement to govern their relations as Members;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members and the
other parties hereto do hereby agree as follows:


ARTICLE I
FORMATION OF LIMITED LIABILITY COMPANY


Section 1.1             Formation.  The Company was formed as a limited
liability company under the laws of the State of Delaware by the filing with the
Secretary of State of Delaware of the Certificate of Formation (as may be
amended from time to time, the "Certificate").


Section 1.2             Purpose.  The Company may engage in any lawful business
of every kind and character for which a limited liability company may be
organized under the Delaware Limited Liability Company Act (as amended from time
to time, the "Act") or any successor statute.  The Company shall have all of the
powers provided for a limited liability company under the Act.


Section 1.3             Offices; Registered Agent.  The principal place of
business of the Company shall be 110 East Broward Boulevard, Suite 2450, Fort
Lauderdale, Florida 33301 or such other principal place of business as the
Managers (as defined in Section 11.5) may from time to time determine.  The
Company may have, in addition to such office, such other offices and places of
business at such locations, both within and without the State of Delaware, as
the Managers may from time to time determine or the business and affairs of the
Company may require.  The registered agent of the Company in the State of
Delaware shall be the initial registered agent named in the Certificate or such
other Person (as defined in Section 13.1) as the Managers may designate from
time to time in the manner provided by law.

 
2

--------------------------------------------------------------------------------

 


Section 1.4             Filings and Foreign Qualification.  Upon the request of
the Managers, the Members shall promptly execute and deliver all such
certificates and other instruments conforming hereto as shall be necessary for
the Managers to accomplish all filing, recording, publishing and other acts
appropriate to comply with all requirements for the formation and operation of a
limited liability company under the laws of the State of Delaware and for the
qualification and operation of a limited liability company in all other
jurisdictions where the Company shall propose to conduct business.


Section 1.5              Term.  The Company commenced on the date the Company
initially filed its Certificate with the Secretary of State of Delaware and
shall continue in existence, unless sooner terminated in accordance with the
provisions of this Agreement.


ARTICLE II
MEMBERS; MEMBERSHIP INTERESTS; UNITS


Section 2.1             Members and Membership Units.  The Company is authorized
to issue 600 Class A Units, 320 Class B Units, 80 Class C Units and 80 Class D
Units, all of which have been or are hereby issued and are outstanding, or are
reserved for future issuance under the Profits Interest Plan, and allocated
among the Members as set forth on Schedule 2.1.  Upon any change in the Members
or Units, including by reason of the issuance of additional Units, the Members
agree to complete a revised Schedule 2.1 hereof, which shall be deemed
incorporated into this Agreement as part of this Section 2.1.


Section 2.2             Classes of Units.


(a)           Class A Units.  The Class A Units shall have the following
characteristics: (i) an initial Unit Capital Account (as defined in Section
7.2(e) hereof), (ii) entitlement to a share of Profits and Losses as set forth
in Section 3.3, (iii) entitlement to distributions as provided in Sections 3.4
and 9.2, and (iv) voting rights equal to one (1) vote per Unit.


(b)           Class B Units. The Class B Units shall have the following
characteristics: (i) an initial Unit Capital Account, (ii) provisions relating
to transfer as provided in Article X hereof, (iii) entitlement to a share of
Profits and Losses as set forth in Section 3.3, (iv) entitlement to
distributions as provided in Sections 3.4 and 9.2, and (v) voting rights equal
to one (1) vote per Unit.


(c)           Class C Units. The Class C Units shall have the following
characteristics: (i) an initial Unit Capital Account, (ii) provisions relating
to transfer as provided in Article X hereof, (iii) entitlement to a share of
Profits and Losses as set forth in Section 3.3, (iv) entitlement to
distributions as provided in Sections 3.4 and 9.2, and (v) voting rights equal
to one (1) vote per Unit.
 
3

--------------------------------------------------------------------------------


 
(d)           Class D Units.  The Class D Units shall have the following
characteristics: (i) an initial Unit Capital Account of $0, (ii) provisions
relating to transfer as provided in Article X hereof, (iii) an entitlement to a
share of Profits and Losses as set forth in Section 3.3, (iv) an entitlement to
distributions as provided in Sections 3.4 and 9.2, and (v) no voting
rights.  All Class D Units are intended to be “profits interests” within the
meaning of Revenue Procedures 93-27 and 2001-43.  In accordance with Revenue
Procedure 2001-43, the Company shall treat any such Member issued a Class D Unit
as the owner of such Unit, and shall file its IRS Form 1065, and issue
appropriate Schedule K-1s to such Member, allocating to such Member its
distributive share of all items of income, gain, loss, deduction and credit
associated with such Class D Unit. Each such Member agrees to take into account
such distributive share in computing its federal, state and local income or
franchise tax liability for the entire period during which it holds the Class D
Unit issued on the date hereof.  The Company and each Member agree not to claim
a deduction (as wages, compensation or otherwise) for the fair market value of
such Class D Unit.   The undertakings contained in this Section 2.2(d) shall be
construed in accordance with Section 4 of Revenue Procedure
2001-43.  Notwithstanding any other provision of this Agreement the Managers
shall have the right to amend, and the Members shall take all actions necessary
to cause the Managers to amend, this Agreement, in anticipation of or following
the issuance of final Treasury Regulations, as determined by the Managers in
good faith, to provide for (i) the election of a safe harbor under Treasury
Regulation Section 1.83-3(l) (or any similar provision) under which the fair
market value of a Class D Units that is transferred in connection with the
performance of services is treated as being equal to the liquidation value of
that interest, (ii) an agreement by the Company and all of its Members to comply
with the requirements set forth in such Regulations and Internal Revenue Service
Notice 2005-43 (and any other guidance provided by the Internal Revenue Service
with respect to such election) with respect to all Units transferred in
connection with the performance of services while the election remains
effective, and (iii) any other amendments reasonably related thereto or
reasonably required in connection therewith. In executing this Agreement, the
Members authorize the Company to utilize the same valuation methodology provided
for in Proposed Treasury Regulations Section 1.83-3(l) in determining the fair
market value of any Class D Units issued prior to the effective date of such
Treasury Regulation.


Section 2.3             Transfer of Units.  In the event a Member sells all or a
portion of its Membership Interests in accordance with Article X hereof, then
effective as of the date of the sale and subject to compliance with Section 10.1
hereof, such Member shall automatically cease to be a Member in the Company as
to such sold Unit.  Upon the acquisition by MDC Holdco of any other Units
pursuant to the procedures set forth in Article X hereof or the Profits
Interests Plan, MDC Holdco shall have all of the rights, powers and duties
associated with such Units.


Section 2.4             Additional Members and Membership Interests.  Additional
Persons may be admitted to the Company as Members and Membership Interests may
be created and issued to such Persons on such terms and conditions as the
Members shall approve, subject to Section 4.1 hereof.  The terms of admission or
issuance may specify the creation of different classes or groups of Members
having different rights, powers and duties.  The creation of any new class or
group of Members shall be indicated in an amendment to this Agreement in
accordance with Section 14.4 hereof and such amendment shall indicate the
different rights, powers and duties of the classes or groups of Members.  No
Member shall be admitted unless such Person shall agree to be bound by the terms
of this Agreement, as such agreement may be amended.
 
4

--------------------------------------------------------------------------------


 
Section 2.5             Liability of Member.  Except as expressly provided under
the Act, no Member shall be liable for the debts, liabilities, contracts or
other obligations of the Company, and no Member shall be required to make any
loans to the Company.  Subject to the limitations and conditions provided for in
Article XI hereof and the Act, the Company shall indemnify and hold harmless a
Member in the event a Member becomes liable, notwithstanding the preceding
sentence, for any debt, liability, contract or other obligation of the Company
except to the extent expressly provided in the preceding sentence.


Section 2.6             Limitations on Members.  Other than as specifically
provided for in this Agreement, the Purchase Agreement, an Employment Agreement
entered into pursuant to the Purchase Agreement, or the Act, no Member shall:
(a) be permitted to take part in the business or control of the business or
affairs of the Company; (b) have any voice in the management or operation of any
Company property; or (c) have the authority or power to act as agent for or on
behalf of the Company or any other Member, to do any act which would be binding
on the Company or any other Member, or to incur any expenditures, debts,
liabilities or obligations on behalf of or with respect to the Company.


Section 2.7             Certification of Units. The Company may at its election
issue certificates to the Members representing the Units held by such Member. If
such election is approved by the Managers, then this Section 2.7 shall apply and
not otherwise:


(a)             Certificates attesting to the ownership of Units in the Company
shall be in such form as shall be approved by the Managers and shall state that
the Company is a limited liability company formed under the laws of the State of
Delaware, the name of the Member to whom such certificate is issued and that the
certificate represents limited liability company interests within the meaning of
the Act.  Each such certificate shall be signed by such officers of the Company
as are approved by the Managers.

(b)             The transfer register or transfer book and blank certificates
shall be kept by the secretary of the Company or by any transfer agent or
registrar approved by the Managers for that purpose. The certificates shall be
numbered and registered in the share or unit register or transfer books of the
Company as they are issued. Except to the extent that the Company shall have
received written notice of an assignment of any Unit in the Company, the Company
shall be entitled to treat the Person in whose name any certificates issued by
the Company stand on the books of the Company as the absolute owner thereof, and
shall not be bound to recognize any equitable or other claim to, or interest in,
such Unit on the part of any other Person.


(c)             Subject to all provisions herein relating to transfers of Units,
if the Company shall issue certificates in accordance with the provisions of
this Section 2.7, transfers of Units shall be made on the register or transfer
books of the Company upon surrender of the certificate therefor, endorsed by the
Person named in the certificate or by an attorney lawfully constituted in
writing.
 
5

--------------------------------------------------------------------------------


 
(d)             The holder of any certificates issued by the Company shall
immediately notify the Company of any loss, destruction or mutilation of such
certificates, and the Managers may cause a new certificate or certificates to be
issued to such holder, in case of mutilation of the certificate, upon the
surrender of the mutilated certificate or, in case of loss or destruction of the
certificate, upon satisfactory proof of such loss or destruction and, if the
Managers shall so determine, the granting of an indemnity as is approved by the
Managers.


ARTICLE III
CAPITAL CONTRIBUTIONS; ALLOCATIONS AND DISTRIBUTIONS


Section 3.1           Capital Account.


The Capital Accounts of the Members shall be computed in accordance with Section
7.2 below.


Section 3.2           Withdrawal and Return of Capital Contribution.  No Member
shall have the right to receive or withdraw its Capital Contribution except to
the extent, if any, that any distribution made pursuant to the express terms of
this Agreement may be considered as such by law or as expressly provided for in
this Agreement.


Section 3.3           Allocation of Profits and Losses.


(a)           Except as otherwise provided in this Section 3.3, all Profits and
Losses of the Company (as such terms are defined in Section 13.1 hereof) for any
calendar year shall be allocated and charged to the Members for income tax
purposes (including without limitation the capital account maintenance
regulations under Section 704(b) of the Code) as follows:


(i)           Profits shall be allocated as follows:


 
(A)
First, to those Members to whom GAAP PBT (as such term is defined in Section
13.1) for such calendar year and each prior calendar year since the Effective
Time has been allocated under Section 3.5 or Section 3.6(b) until the excess of
the allocation to each such Member of Profits under this Section 3.3(a)(i) over
any allocation to each such Member of Losses under Section 3.3(a)(ii) for such
calendar years equals the amount of GAAP PBT so allocated to each such Member
during such calendar years; and



 
(B)
Thereafter, to the Members holding Class A Units, Class B Units and Class C
Units in accordance with the number of such Units held by them.



(ii)           Losses shall be allocated as follows:
 
6

--------------------------------------------------------------------------------


 
 
(A)
First, to the extent of any excess of Profits allocated under Section
3.3(a)(i)(B) over Losses allocated under this Section 3.3(a)(ii)(A), 100% to the
Members in the proportion in which such excess was allocated;



 
(B)
Second, to the extent of any excess of Profits allocated under Section
3.3(a)(i)(A) over Losses allocated under this Section 3.3(a)(ii)(B), 100% to the
Members in the proportion in which such excess was allocated;



 
(C)
Third, to the Members holding Class A Units, Class B Units and Class C Units in
accordance with the number of such Units held by them.



(b)             In the case of any property contributed to the Company by any
Member which at the time of contribution has an adjusted tax basis which differs
from its fair market value, items of Profits, Losses, income, gain and deduction
for income tax purposes shall be allocated as required under Section 704(c) of
the Code to take into account such difference.   The parties agree that such
allocations will be made following the traditional method with remedial
allocations.


(c)             Notwithstanding anything to the contrary in this Agreement, all
items of income attributable to any:  (A) change in method of accounting for a
taxable period ending on or prior to the Closing Date or a change in method
required on account of the transactions contemplated to occur on the Closing
Date, whether under Section 481 or otherwise; (B) "closing agreement" as
described in Code Section 7121 (or any corresponding or similar provision of
state, local, or foreign income tax law); and (C) installment sale or open
transaction disposition made on or prior to the Closing Date, shall be allocated
100% to WWG in accordance with its interest.  The parties agree that if the
allocation provided for in the preceding sentence cannot be done, the Managers
shall cause the Company to allocate items of income, gain, deduction, and loss
among the Members to achieve substantially the same results as if such
allocation had been done.  In addition, an amount of income equal to any income
triggered to MDC Holdco and/or the Company on account of any deemed assumption
by either or both of them of any deferred revenue of WWG as of the Closing Date
shall be allocated 100% to WWG in accordance with its interest.


(d)             Any item of taxable income, gain, loss or deduction of the
Company (as well as any credits or the basis of property to which such credits
apply) as determined for federal income tax purposes shall be allocated in the
same manner as the corresponding income, gain, loss, or deduction is allocated
under Section 3.3(a) (as modified by Section 3(e)).  Allocations pursuant to
this Section 3.3(d) are solely for purposes of federal, state, and local taxes
and shall not affect, or in any way be taken into account in computing, any
Member’s Capital Account or share of Profits, Losses, other items, or
distributions pursuant to any provision of this Agreement.
 
7

--------------------------------------------------------------------------------


 
(e)             Special Allocations and Limitations


(1)           In the event a Member unexpectedly receives in any taxable year
any adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) which cause or increase an Adjusted
Capital Account Deficit (as defined in Section 13.1) of such Member, items of
Company income and gain shall be specially allocated to such Member in such
taxable year (and, if necessary in subsequent taxable years), in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
possible.


(2)           Notwithstanding the provisions of Section 3.3(a), in no event
shall Losses of the Company be allocated to a Member if such allocation would
result in such Member’s having an Adjusted Capital Account Deficit at the end of
any taxable year.  All Losses in excess of the limitation set forth in this
Section 3.3(e)(2) shall be allocated to the Members with positive balances in
their Capital Accounts, as a class pro rata in proportion to such positive
balances.


(3)           The allocations set forth in Sections 3.3(e)(1) and (2) and
Sections 3.3.(f)(1) and (2) (collectively, the "Regulatory Allocations") are
intended to comply with certain requirements of Treasury Regulations promulgated
under Section 704 of the Code.  The Regulatory Allocations shall be taken into
account in allocating other Profits, Losses, and items of income, gain, loss,
and deduction to each Member so that, to the extent possible, and to the extent
permitted by Treasury Regulations, the net amount of such allocations of other
Profits, Losses, and other items and the Regulatory Allocations to each Member
shall be equal to the net amount that would have been allocated to each Member
if the Regulatory Allocations had not been made.


(4)           The respective interests of the Members in the Profits, Losses, or
items thereof shall remain as set forth above unless changed by amendment to
this Agreement or by an assignment of a Unit authorized by the terms of this
Agreement.  Except as otherwise provided herein, for tax purposes, all items of
income, gain, loss, deduction, or credit shall be allocated to the Members in
the same manner as are Profits and Losses; provided, however, that with respect
to property contributed to the Company by a Member, such items shall be shared
among the Members so as to take into account the variation between the basis of
such property and its fair market value at the time of contribution in
accordance with Section 704(c) of the Code.


(5)           The Capital Accounts of all Members shall be adjusted pursuant to
the rules of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) upon the
circumstances set forth in Treasury Regulation Section
1.704-1(b)(2)(iv)(f)(5).  Corresponding adjustments shall be made as provided
for under Treasury Regulation 1.704-1(b)(2), including Section
1.704-1(b)(2)(iv)(g).


(f)           Other Special Allocations.  The following special allocations
shall be made in the following order:
 
8

--------------------------------------------------------------------------------


 
(1)           Except as otherwise provided in Section 1.704-2(f) of the Treasury
Regulations, notwithstanding any other provision of this Section 3, if there is
a net decrease in Company Minimum Gain (as defined in Section 13.1) during any
fiscal year, each Member shall be specially allocated items of Company income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Section 1.704-2(g) of the Treasury
Regulations.  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury
Regulations.  This Section 3.3(e)(1) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(f) of the Treasury Regulations and
shall be interpreted consistently therewith.


(2)           Except as otherwise provided in Section 1.704-2(i)(4) of the
Treasury Regulations, notwithstanding any other provision of this Section 3, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain (as defined in
Section 13.1) attributable to a Member Nonrecourse Debt (as defined in Section
13.1) during any fiscal year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Section 1.704-2(i)(5) of the Treasury Regulations,
shall be specially allocated items of Company income and gain for such fiscal
year (and, if necessary, subsequent fiscal years) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Section 1.704-2(i)(4) of the Treasury Regulations.  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2)
of the Treasury Regulations.  This Section 3.3(e)(2) is intended to comply with
the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the Treasury
Regulations and shall be interpreted consistently therewith.


(3)           Nonrecourse Deductions (as defined in Section 13.1) for any fiscal
year shall be specially allocated among the Members in proportion to their
Units.


(4)           Any Member Nonrecourse Deductions (as defined in Section 13.1) for
any fiscal year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Section
1.704-2(i)(1) of the Treasury Regulations.


(5)           Solely for purposes of determining a Member’s proportionate share
of the "excess nonrecourse liabilities" of the Company within the meaning of
Section 1.752-3(a)(3) of the Treasury Regulations, the Members’ interests in
Company profits are in proportion to their Units, and, for purposes of
allocating Nonrecourse Liabilities (as defined in Section 13.1) of the Company
among the Members pursuant to Treasury Regulation Section 1.752-3(a)(3), the
parties agree that each Member’s interest in Company profits shall equal its
Units.


(6)           To the extent permitted by Section 1.704-2(h)(3) of the Treasury
Regulations, the Members shall endeavor to treat distributions of funds as
having been made from the proceeds of a Nonrecourse Liability (as defined in
Section 13.1) or a Member Nonrecourse Debt (as defined in Section 13.1) only to
the extent that such distributions would cause or increase an Adjusted Capital
Account Deficit for any Member.
 
9

--------------------------------------------------------------------------------


 
(7)           For purposes of determining the character (as ordinary income or
capital gain) of any Profits allocated to the Members pursuant to this Section
3, such portion of Profits that is treated as ordinary income attributable to
the recapture of depreciation shall, to the extent possible, be allocated among
the Members in the proportion which (i) the amount of depreciation previously
allocated to each Member bears to (ii) the total of such depreciation allocated
to all Members.  This Section 3.3(f)(7) shall not alter the amount of
allocations among the Members pursuant to this Section 3, but merely the
character of income so allocated.


(g)           The Members are aware of the income tax consequences of the
allocations described, and hereby agree to be bound by the provisions of this
Section 3.3 in reporting their respective shares of Company income and loss for
income tax purposes.


(h)           It is the intention of the Company and its Members that the
Company be taxed as a partnership for all purposes of the Code and similar
income tax laws.


(i)           All matters concerning the valuation of securities, the allocation
of profits, gains and losses among the Members, including the taxes on those
profits, gains and losses, and accounting procedures, not specifically and
expressly provided for by the terms of this Agreement, shall be determined in
good faith by the Managers with regard to their fiduciary duty to the Members,
whose determination shall be final, binding and conclusive upon all of the
Members.


Section 3.4            Distributions.


(a)           Subject to the making of the Tax Distributions (as defined in
clause (b) below), to the extent permitted by the Act, the Company shall
distribute Cash Flow (as defined in Section 13.1) of the Company as follows:


 
(i)
first, distributions of Cash Flow generated by the Company in respect of any
calendar year, shall be distributed 100% to the holders of the Class A Units in
an amount equal to the sum of (a) the allocation to such holders of GAAP PBT
under Section 3.5(a) for such calendar year plus (b) the Class A Distribution
Shortfall Amount (as defined in Section 13.1) for such year;



 
(ii)
thereafter, distributions of Cash Flow generated by the Company in respect of
any calendar year shall be distributed to the holders of the Class B Units,
Class C Units and Class D Units in an amount no greater than the sum of (a) the
allocation to such holders of GAAP PBT under Section 3.5(a) for such calendar
year plus (b) the sum of the Class B Distribution Shortfall Amount, Class C
Distribution Shortfall Amount and Class D Shortfall Amount (each as defined in
Section 13.1) for such year, distributed to the holders in the proportion and
the amounts in which such sum was attributable to such holders.

 
10

--------------------------------------------------------------------------------


 
Distributions described above shall be made on an annual basis, generally in
arrears, based upon the financial statements of the Company and its subsidiaries
then available to the Managers.


(b)           Notwithstanding anything in this Agreement to the contrary, in
preference to any other distributions pursuant to this Section 3.4, the Members
shall cause the Company to distribute cash of the Company to its Members on a
quarterly (or other reasonable) basis at least sufficient for each Member to
meet such Member’s required federal, state and local income tax payments in
respect of such Member’s distributive share of the Company’s taxable income for
the current or the prior fiscal year calculated at the maximum individual tax
rates for a resident of Florida taking into account the deduction allowable for
federal income taxes of any state income taxes (which tax payments shall include
(i) estimated tax payments in respect of the current fiscal year and (ii) any
remaining payments of income tax on account of the prior fiscal year not funded
out of Tax Distributions in respect of estimated payments for such prior fiscal
year) (the "Tax Distributions").  For purposes hereof, if a Member is a
"pass-through" entity for income tax purposes, the Tax Distributions required
hereby shall be made in amounts which are at least sufficient to meet the tax
payment requirements of the stockholders or members of such Member in respect of
their allocated Profits hereunder. For purposes of Section 3.4(a) hereof, Tax
Distributions shall be deemed to be distributions of Cash Flow at the time of
such Tax Distribution.


(c)           Any distribution of funds prior to the end of the fiscal year in
which such funds came into possession of the Company shall be treated as a
non-interest-bearing loan (a "draw") from the Company to each Member receiving
such draw and shall be deemed repaid by reducing the amount of each subsequent
distribution to the Member receiving such draw pursuant to this Section 3.4(c)
by the lesser of (i) the entire amount otherwise distributable to the Member
receiving such draw, and (ii) the entire amount of any unrepaid draws pursuant
to this Section 3.4(c).


(d)           All amounts withheld pursuant to the Code and Tax Regulations or
any provision of any state or local tax law with respect to any payment,
distribution, or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Section 3.4 for all purposes
under this Agreement.  The Managers are authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any Federal, state, or local government any amounts required to be so withheld
pursuant to the Code and Tax Regulations or any provisions of any other Federal,
state, or local law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld.  Notwithstanding any other provision
in this Agreement, prior to the making any such distribution, the Managers in
their sole discretion may require the delivery to the Managers from each or any
potential distributee such evidence as the Managers may reasonably request
evidencing the absence of any third-party claims with respect to such potential
distribution.
 
11

--------------------------------------------------------------------------------


 
Section 3.5           Allocation of GAAP PBT.


(a)           Subject to Section 3.6(b) below, GAAP PBT (as defined in Section
13.1) for purposes of this Agreement shall be allocated for any calendar year as
follows:


 
(i)
first, GAAP PBT shall be allocated to the Loss Account (as defined in Section
3.5(b) below) until such Loss Account shall have been brought to zero;



 
(ii)
next, GAAP PBT generated by the Company in calendar years 2010-2012 shall be
allocated 100% to the holders of the Class A Units;



 
(iii)
next, subject to Section 3.5(c) below, GAAP PBT generated by the Company in
calendar years 2013 and 2014 shall be allocated 100% to the holders of Class A
Units; provided, however, no more than the following shall be allocated to the
holders of Class A Units under this Section 3.5(a)(iii) in respect of each of
the calendar years set forth below:



Year
 
Amount
2013
 
the sum of (a) the Annual Hurdle plus (b) the Class A 2013 Shortfall Amount
(such sum, the “2013 Class A Priority Allocation”)
     
2014
 
the sum of (a) the Annual Hurdle plus (b) the Class A 2014 Shortfall Amount
(such sum, the “2014 Class A Priority Allocation”)


 
(iv)
next, subject to Section 3.5(c) below, with respect to calendar years 2013 and
2014 only, after satisfaction of the allocations in Section 3.5(a)(iii) with
respect to such year, GAAP PBT generated by the Company in such years shall be
allocated 100% to the holders of Class B Units, Class C Units and Class D Units;
provided, however, no more than the following shall be allocated to such holders
under this Section 3.5(a)(iv) in respect of such calendar years as set forth
below:

 
12

--------------------------------------------------------------------------------


 
Year
 
Amount
2013
 
the result of (x) the 2013 Class A Priority Allocation, multiplied by (y) 40%,
divided by (z) 60%, such amount being allocated as follows:
 
(A)     first, an amount equal to 8.0% of the amount of GAAP PBT in excess of
Base PBT shall first be allocated to holders of Class D Units (other than MDC
Holdco) pro rata in accordance with the number of Class D Units held by such
holder out of the total number of Class D Units authorized, with any amount
attributable to unissued or cancelled units or Class D Units held by MDC Holdco
being allocated to the holders of Class C Units pro rata in accordance with the
number of Class C Units held by them;
 
(B)     next, the remainder shall be allocated pro rata among the holders of
Class B Units and Class C Units in accordance with the total number of Class B
and Class Units held by them until the Class C Units shall have been allocated
an amount of GAAP PBT for 2013 under this clause (B) equal to 8.0% of Base PBT;
and
 
(C)     thereafter, any remainder shall be allocated 100% to the holders of
Class B Units in accordance with the number of Class B Units held by them.
 
2014
 
the result of (x) the 2014 Class A Priority Allocation, multiplied by (y) 40%,
divided by (z) 60%, such amount being allocated as follows:
 
(A)     first, an amount equal to 8.0% of the amount of GAAP PBT in excess of
Base PBT shall first be allocated to holders of Class D Units (other than MDC
Holdco) pro rata in accordance with the number of Class D Units held by such
holder out of the total number of Class D Units authorized, with any amount
attributable to unissued or cancelled units or Class D Units held by MDC Holdco
being allocated to the holders of Class C Units pro rata in accordance with the
number of Class C Units held by them;
 
(B)     next, the remainder shall be allocated pro rata among the holders of
Class B Units and Class C Units in accordance with the total number of Class B
and Class Units held by them until the Class C Units shall have been allocated
an amount of GAAP PBT for 2014 under this clause (B) equal to 8.0% of Base PBT;
and
 
(C)     thereafter, any remainder shall be allocated 100% to the holders of
Class B Units in accordance with the number of Class B Units held by them.

 
13

--------------------------------------------------------------------------------


 
 
(v)
thereafter, subject to Section 3.5(c) below, with respect to calendar years 2013
and 2014 only, after satisfaction of the allocations in Sections 3.5(a)(iii) and
3.5(a)(iv) with respect to such year, GAAP PBT generated by the Company shall be
allocated as follows:



(A)           32.0% of such additional amount shall be allocated to the holders
of Class B Units, pro rata in accordance with the number of Class B Units held
by them,

(B)            8.0% of such amount shall be allocated to the holders of Class D
Units (other than MDC Holdco), pro rata in accordance with the number of Class D
Units held by such holder out of the total number of Class D Units authorized
(with any unallocated amount resulting from unissued or cancelled Class D Units
or Class D Units held by MDC Holdco being reallocated to the holders of Class C
Units pro rata in accordance with the number of Class C Units held by them); and


(C)           the remainder of the amount to be allocated under this Section
3.5(a)(v) to the holders of Class A Units, pro rata in accordance with the
number of Class A Units held by them;


 
(vi)
thereafter, with respect to the period January 1, 2015 until February 28, 2015,
GAAP PBT generated by the Company in such period shall be allocated:



(A)           first, 100% to the holders of Class A Units, pro rata in
accordance with the number of Class A Units held by them, up to a maximum amount
equal to the sum of (i) the 2015 Hurdle plus (ii) the Class A 2015 Shortfall
Amount (such sum, the “2015 Class A Priority Allocation”);
 
14

--------------------------------------------------------------------------------


 
(B)           second, 100% to the holders of Class B Units, Class C Units and
Class D Units up to a maximum amount equal to the result of (i) the 2015 Class A
Priority Allocation, multiplied by (ii) 40%, divided by (iii) 60%, such amount
being allocated among them as follows:


(1)           first, 100% to the holders of Class B and Class C Units allocated
pro rata among the holders of Class B Units and Class C Units in accordance with
the total number of Class B and Class Units held by them until the Class C Units
shall have been allocated an amount of GAAP PBT for 2015 under this clause (B)
equal to 8.0% of Base PBT; and


(2)           thereafter, any remaining amount allocated 100% to the holders of
Class B and Class D Units, allocated pro rata in accordance with the number of
Class B or Class D Units held by such holder out of the total number of Class B
and Class D Units authorized but without allocating any amount to MDC Holdco in
respect of any Class D Units held by it, with any amount attributable to
unissued or cancelled Class D Units or Class D Units held by MDC Holdco being
allocated to the holders of Class C Units pro rata in accordance with the number
of Class C Units held by them;


(C)           third, any remaining GAAP PBT shall be allocated as follows:


(1)           32.0% of such amount shall be allocated to the holders of Class B
Units, pro rata in accordance with the number of Class B Units held by them,


(2)            8.0% of such amount shall be allocated to the holders of Class D
Units (other than MDC Holdco), pro rata in accordance with the number of Class D
Units held by such holder out of the total number of Class D Units authorized
(with any unallocated amount resulting from unissued or cancelled Class D Units
or Class D Units held by MDC Holdco being reallocated to the holders of Class C
Units pro rata in accordance with the number of Class C Units held by them); and
 
15

--------------------------------------------------------------------------------


 
(3)           the remainder of the amount to be allocated under this Section
3.5(a)(vi)(C) to the holders of Class A Units, pro rata in accordance with the
number of Class A Units held by them;


 
(vii)
thereafter, with respect to the remainder of calendar year 2015, GAAP PBT
generated by the Company in such period shall be allocated as follows:



(A)           first, 100% to the holders of Class A Units, Class B and Class C
Units allocated pro rata in accordance with the number of Units held by them,
until holders of the Class C Units shall have been allocated an aggregate amount
of GAAP PBT for 2015 under this clause (A) and Section 3.5(a)(vi) equal to 8.0%
of Base PBT;


(B)           thereafter, the remaining GAAP PBT shall be allocated as follows:


(1)           32.0% of such amount shall be allocated to the holders of Class B
Units, pro rata in accordance with the number of Class B Units held by them,


(2)            8.0% of such amount shall be allocated to the holders of Class D
Units (other than MDC Holdco), pro rata in accordance with the number of Class D
Units held by such holder out of the total number of Class D Units authorized
(with any unallocated amount resulting from unissued or cancelled Class D Units
or Class D Units held by MDC Holdco being reallocated to the holders of Class C
Units pro rata in accordance with the number of Class C Units held by them); and


(3)           the remainder of the amount to be allocated under this Section
3.5(a)(vii)(B) to the holders of Class A Units, pro rata in accordance with the
number of Class A Units held by them;


 
(viii)
thereafter, with respect to calendar year 2016 and all calendar years
thereafter, GAAP PBT generated by the Company in such years shall be allocated
as follows:



(A)           first, GAAP PBT in excess of Base PBT shall be allocated as
follows:
 
16

--------------------------------------------------------------------------------


 
(1)           32.0% of such amount shall be allocated to the holders of Class B
Units, pro rata in accordance with the number of Class B Units held by them,


(2)            8.0% of such amount shall be allocated to the holders of Class D
Units (other than MDC Holdco), pro rata in accordance with the number of Class D
Units held by such holder out of the total number of Class D Units authorized
(with any unallocated amount resulting from unissued or cancelled Class D Units
or Class D Units held by MDC Holdco) being reallocated to the holders of Class C
Units pro rata in accordance with the number of Class C Units held by them); and


(3)           the remainder of the amount to be allocated under this Section
3.5(a)(viii)(A) to the holders of Class A Units, pro rata in accordance with the
number of Class A Units held by them;


(B)            then, the remaining GAAP PBT shall be allocated to the holders of
Class A, Class B and Class C Units, pro rata in accordance with the number of
Class A, Class B or Class C Units held by them.


(b)           Allocation of Annual Loss.  In the event that GAAP PBT for any
year shall be less than zero, such amount (expressed as a negative) shall be
allocated to a loss account (the “Loss Account”), which shall be required to be
brought to zero through allocations of future year allocations of GAAP PBT
pursuant to Section 3.5(a)(i) before allocations of positive GAAP PBT shall be
made to the Members.


(c)           Effect of Priority Satisfaction Event.  In the event that a
Priority Satisfaction Event shall have occurred:


(i)           in respect of allocations being made for calendar years 2010-2012,
then (A) allocations for such year shall continue to be made in accordance with
Sections 3.5(a)(i) and (ii) for calendar years 2010-2012, (B) no allocations for
calendar year 2013 or 2014 shall be made under Sections 3.5(a)(iii), (iv) or
(v), and (C) all future allocations for 2013 and 2014 shall be made under
Section 3.5(a)(viii) irrespective of the 2016 date limitation set forth therein;


(ii)           in respect of allocations being made for calendar years 2013 or
2014, then (A) no further allocations shall be made to Class A Units under
Section 3.5(a)(iii) for such calendar year, (B) holders of Class B, C and D
Units shall be entitled to receive an allocation under Section 3.5(a)(iv) in
respect of such year of the lesser of (x) the amount remaining available for
allocation and (y) 66.67% of the amount allocated to the holders of Class A
Units for such calendar year under Section 3.5(a)(ii), (C) any additional
allocations for such calendar year shall be made under Section 3.5(a)(v), and
(D) allocations for all future years shall be made under Section 3.5(a)(viii)
irrespective of the 2016 date limitation set forth therein; or
 
17

--------------------------------------------------------------------------------


 
(iii)           in respect of allocations being made for calendar year 2015
under Section 3.5(a)(v), then (A) no further allocations shall be made to Class
A Units under Section 3.5(a)(vi) for such calendar year, (B) holders of Class B,
C and D Units shall be entitled to receive an allocation under Section
3.5(a)(vi) in respect of such period of the lesser of (x) the amount remaining
available for allocation and (y) 66.67% of the amount allocated to the holders
of Class A Units for such period under Section 3.5(a)(vi), and (C) any
additional allocations for 2015 shall be made under Section 3.5(a)(vii)
irrespective of the period limitation set forth therein.


(d)           For purposes of this Section 3.5, the following additional
definitions shall apply:


(i)           “2010 Hurdle” means the result of (x) the sum of (A) $2,200,000
and (B) FAP divided by 90%, multiplied by (y) 83-1/3%;


(ii)          “2011 Hurdle” means the sum of (x) $2,200,000, (y) FIP times 20%,
and (z) SAP divided by 90%;


(iii)         “2012 Hurdle” means the sum of (w) $2,200,000, (x) FIP times 20%,
(y) FIIP times 20%, and (z) FIAP divided by 90%;


(iv)         “2015 Hurdle” means the result of (x) the sum of (A) $2,200,000 and
(B) FAP divided by 90%, multiplied by (y) 16-2/3%;


(v)          “Annual Hurdle” shall mean the result of (a) the sum of the CP, FIP
and  FIIP, (b) multiplied by 20%.


(vi)         “Base PBT” shall mean 2009 PBT (as defined in Section 2.1.3 of the
Purchase Agreement).


(vii)        “Class A 2013 Shortfall Amount” shall mean the excess, if any, of
(x) the sum of the 2010 Hurdle, 2011 Hurdle and 2012 Hurdle over (y) the
aggregate amount of GAAP PBT allocated to the holders of Class A Units pursuant
to Section 3.5(a)(ii) in respect of calendar years 2010, 2011 and 2012.


(viii)       “Class A 2014 Shortfall Amount” shall mean the excess, if any, of
(x) the sum of the Annual Hurdle and the Class A 2013 Shortfall Amount over (y)
the amount of GAAP PBT allocated to the holders of Class A Units pursuant to
Section 3.5(a)(iii) in respect of calendar year 2013.
 
18

--------------------------------------------------------------------------------


 
(ix)         “Class A 2015 Shortfall Amount” shall mean the excess, if any, of
(x) the sum of the Annual Hurdle and the Class A 2014 Shortfall Amount over (y)
the amount of GAAP PBT allocated to the holders of Class A Units pursuant to
Section 3.5(a)(iii) in respect of calendar year 2014.


(x)          “CP”, “FAP”, “FIP”, “FIAP”, “FIIP” and “SAP” shall have the meaning
ascribed to such terms in the Purchase Agreement.


(xi)         “Priority Satisfaction Event” shall mean (i) prior to the payment
of the FIIP, if the allocation of GAAP PBT to Class A Units pursuant to Section
3.5(a) shall equal the result of (x) $19,000,000 plus (y) FAP divided by 90%,
plus (z) SAP divided by 90% or (ii) after the payment of the FIIP, if the
allocation of GAAP PBT to Class A Units pursuant to Section 3.5(a) shall equal
the result of (w) the sum of CP, FIP, FIIP plus (x) FAP divided by 90%, plus (y)
SAP divided by 90%, plus (z) FIAP divided by 90%.


Section 3.6             Company
Acquisitions.                                                      


(a)             Consideration of Qualifying Proposals.  WWG may, from time to
time, present to the Board, proposals for the Company to acquire businesses that
are consistent with the Company’s Board-approved strategy.  If such proposal is
a Qualifying Proposal (as defined below) and (x) the MDC Holdco Managers on the
Board vote against approval of such acquisition or (y) MDC Partners (as defined
in Section 4.1(a)) refuses to provide cash to fund the purchase price for such
acquisition, such proposal shall be deemed a “Rejected Qualifying
Proposal”.  For further clarity, the Members specifically agree that the failure
of the Company and the potential acquisition target to come to terms, any Board
requirement that the Company conduct thorough and complete due diligence, any
Board requirement that adequate documentation and indemnification protection be
provided to the Company or any MDC Partners requirement that the transaction
structure be adjusted in respect of tax, finance, accounting or legal
considerations, shall not be deemed to be grounds for a Qualifying Proposal to
become a Rejected Qualifying Proposal.  In the event that three Qualifying
Proposals made in good faith by WWG become Rejected Qualifying Proposals prior
to March 1, 2013, an “Acquisition Failure Event” shall have been deemed to
occur.   A “Qualifying Proposal” shall be a proposal to acquire a Person:


(i)                that has annual EBITDA margins of at least 20% over the prior
two calendar years, and projected over the year of acquisition and the
subsequent year,


(ii)               that has annual revenue growth of at least 15% over the prior
two calendar years, and projected over the year of acquisition and the
subsequent year,


(iii)              for which no Client Group (as defined in Section 10.4(e)
below) in the trailing 12 months represents, nor is projected to represent in
the next 12 months, more than 20% of revenues,


(iv)              for an effective purchase price multiple of less than 6.0x
profit before tax,
 
19

--------------------------------------------------------------------------------


 
(v)               that has an implied enterprise valuation at the time of
acquisition of not more than $20 million;


(vi)              made at a time when the Company shall have had PBT (as defined
and calculated pursuant to the Purchase Agreement) for the prior calendar year,
and projected PBT (as defined and calculated pursuant to the Purchase Agreement)
for the current year, of at least 80% of the then current Reference
PBT.  Reference PBT for purposes of this condition shall be (i) 2009 PBT (as
defined in the Purchase Agreement) for acquisition proposals made in 2010; the
average of 2009 PBT and 2010 PBT (as defined and calculated in the Purchase
Agreement) for acquisition proposals made in 2011; and the average of 2009 PBT,
2010 PBT and 2011 PBT (as defined and calculated in the Purchase Agreement) for
acquisition proposals made in 2012 or later years; and


(vii)             the terms of which incorporate the following elements:


 
(A)
acquisition of a majority and control, with the right to require the remaining
minority (non-binding put rights may be included);



 
(B)
no more than 60% of the projected purchase price is payable at closing, with the
remaining purchase price contingent on the performance of the target over at
least two years post-acquisition;



 
(C)
the target shall have sufficient and agreed upon working capital to operate its
business post-closing in accordance with the target’s proposed operating and
capital expenditure budget without additional borrowing;



 
(D)
the target will be debt-free at closing;

 
 
(E)
the purchaser shall be entitled to a priority return based on the purchase price
for the initial purchase;



 
(F)
the seller(s) may be granted minority protections no more favorable than
provided in this Agreement;



 
(G)
the seller(s) shall enter into protective covenant agreements reasonably
acceptable to MDC Partners; and



 
(H)
MDC Partners shall be entitled to pledge its acquired equity and the assets of
the target (and subsidiaries, if any) in connection with MDC Partners’ credit
facilities and/or secured debt; the target shall be required to grant upstream
guarantees in connection with such facilities and to participate in MDC
Partners’ centralized cash management and banking program;

 
20

--------------------------------------------------------------------------------


 
(b)           Effect of Acquisitions on Profit Allocation, Distributions.  In
the event that the Company consummates an acquisition (a “Company Acquisition”),
whether or not as a result of a Qualifying Proposal, the Members agree that the
following shall be the basis pursuant to which GAAP PBT shall be allocated and
cash generated from the operations of such Company Acquisitions (“Acquisition
Cash Flow”) shall be utilized:


(i)              Payments of purchase price made by MDC Partners or one of its
Affiliates shall be deemed a loan to the Company (an “Acquisition Loan”) made at
an interest rate of 12%.  Any third party transaction expenses incurred in
connection with the Company Acquisition shall be included as an Acquisition
Loan;


(ii)             A separate calculation of GAAP PBT shall be made each year for
each Company Acquisition (each such calculation, “Acquired Company GAAP PBT”);
for the avoidance of doubt, (x) interest accruing on the Acquisition Loan in
respect of any Company Acquisition shall be treated as an expense in the
calculation of such Company Acquisition’s Acquired Company GAAP PBT and (y) to
the extent any item of income or expense is included in the calculation of
Acquired Company GAAP PBT, such item shall not also be included in the
calculation of GAAP PBT for purposes of Section 3.5 except to the extent
Acquired Company GAAP PBT is included back in GAAP PBT pursuant to clause (iii)
below;


(iii)            As long as any Acquisition Loan remains outstanding or any
Deferred Acquisition Consideration Liabilities (as defined in Section 10.4(e)
below) remain in respect of a Company Acquisition, the Acquired Company GAAP PBT
(whether positive or negative) for such Company Acquisition shall not be
included in the GAAP PBT to be allocated pursuant to Section 3.5 above and
instead shall be allocated 100% to the Class A Member and shall not be included
in the calculations described in Section 3.5(a).  If no Acquisition Loan remains
outstanding nor any Deferred Acquisition Consideration Liabilities remain in
respect of a Company Acquisition, then the Acquired Company GAAP PBT for such
Company Acquisition shall be included in the GAAP PBT to be allocated pursuant
to Section 3.5 above;


(iv)            As long as a Acquisition Loan for a Company Acquisition is
outstanding or any Deferred Acquisition Consideration Liability shall remain
without a corresponding cash reserve (as described below), Acquisition Cash Flow
from such Company Acquisition shall not be included generally in Cash Flow, but
instead shall be allocated in the following manner: (A) first, to pay current
interest and any interest arrearage on outstanding Acquisition Loans for such
Company Acquisition, (B) second, as a contribution to Cash Flow specifically for
the purpose of funding any necessary Tax Distribution relating to the allocation
of Acquired Company GAAP PBT for such Company Acquisition, (C) third, as payment
on the outstanding balance of the Acquisition Loans for such Company Acquisition
and (D) fourth, as a contribution to a cash reserve to satisfy any Deferred
Acquisition Consideration Liability for such Company Acquisition.   Upon payment
in full of the Acquisition Loans for a Company Acquisition, and satisfaction in
full of all Deferred Acquisition Consideration Liabilities (including for this
purpose, any associated cash reserve) (collectively, “Debt Satisfaction”), any
additional available Acquisition Cash Flow from such acquisition (“Acquisition
Free Cash Flow”) shall be included in Cash Flow and become available for
distribution in accordance with Section 3.4 hereof.  In the event that following
Debt Satisfaction, but prior to delivery of a Call Exercise Notice or a Sale
Request Acceptance Notice, (x) the Deferred Acquisition Consideration
Liabilities is adjusted downward (other than as a result of a payment), an
amount of cash equal to such adjustment shall be released from the cash reserve
and shall be included in Cash Flow and become available for distribution in
accordance with Section 3.4 or (y) the Deferred Acquisition Consideration
Liabilities is adjusted upward, then the first sentence in this clause (iv)
shall become effective until a sufficient cash reserve is established to satisfy
such adjustment.
 
21

--------------------------------------------------------------------------------


 
Each Company Acquisition shall be treated separately for purposes of this
Section 3.6(b); however, each Acquisition Loan in respect of a single Company
Acquisition shall be aggregated for purposes of this Section 3.6(b).


Section 3.7             Effective Time.  The Members agree that the provisions
of this Article III shall apply from and after the Effective Time (as defined in
Section 13.1).  Accordingly, GAAP PBT and any Profit or Losses of the Company in
respect of the portion of calendar year 2010 prior to the Effective Time shall
not be included in the calculations described in this Article III and shall be
allocated solely to WWG and WWG2 in accordance with the Original Operating
Agreement; provided, however, subject to Section 2.1.1(b) of the Purchase
Agreement, no distributions shall be payable in respect of such GAAP PBT or
Profits for such earlier period following the Effective Time.

 
ARTICLE IV
MANAGEMENT


Section 4.1             Management of the Company.


(a)           Except to the extent otherwise provided for herein, the powers of
the Company shall be exercised by and under the authority of, and the business
and affairs of the Company shall be managed under, the direction of the Managers
of the Company. Notwithstanding the foregoing or any other provisions hereof to
the contrary, until MDC Holdco or one of its Affiliates has purchased and paid
for 100% of the Class B Units and Class C Units, the taking of any of the
actions listed in clauses (i) through (x) below shall require the consent of
both MDC Holdco and WWG.  The consent of MDC Holdco and WWG may be obtained by a
vote at a meeting of the Members or by the written consent of MDC Holdco and
WWG.
 
22

--------------------------------------------------------------------------------


 
(i)           a sale, lease or other disposition of all or substantially all or
a significant part of the assets or business of the Company or any subsidiary
thereof, except in connection with (x) a sale, lease or other disposition of all
or substantially all or a significant part of the assets or business or stock
(an “MDC Sale”) of MDC Partners Inc. (“MDC Partners”); (y) an MDC Financing (as
defined in Section 4.1(e) hereof) or the exercise of a default remedy under any
agreement entered into in connection with an MDC Financing; or (z) any transfer
by MDC Holdco or any of its Affiliates of their respective interest in the
Company to another wholly-owned subsidiary of MDC Partners (an “MDC Internal
Transfer”) (for purposes of this Agreement, in the event of any MDC Internal
Transfer, the term MDC Holdco as used in this Agreement shall include any such
transferee);


(ii)          a merger or consolidation of the Company with and into another
Person or of another Person with and into the Company, except in connection with
an MDC Sale, an MDC Internal Transfer or an MDC Financing;


(iii)         the authorization or issuance of additional Class A Units, Class B
Units, Class C Units, Class D Units or other equity ownership interests in, or
the granting of any other rights to participate in the proceeds of the sale of
assets of the Company which are dilutive to WWG; or the incurring of debt for
borrowed money in excess of the amount provided for in the approved annual
operating budget or capital expenditure budget, except in connection with
borrowings under the terms and conditions of the MDC Cash Management Program
(and in compliance with Section 4.1(d) below);


(iv)         an acquisition by the Company or any of its subsidiaries of the
stock, assets or business of another Person or any investment by the Company of
funds or other assets in another Person (other than money market investments or
their equivalent);


(v)          except as permitted under Section 14.4 hereof, a material amendment
or modification to the Certificate or this Agreement;


(vi)         a relocation of the Company's primary offices outside of Broward
County, Florida;


(vii)        the making of any loan to any employee of the Company or any of its
subsidiaries other than reasonable travel and business expense advances in the
ordinary course and consistent with past practices exceeding $10,000, in the
aggregate, at any one time outstanding;


(viii)       any change in the name of the Company;


(ix)          entering into any business other than, or any transaction outside
of, the normal business activities of the Company and any of its subsidiaries
and related activities other than a MDC Internal Transfer;


(x)           the payment by the Company of any general management fee to any
Member or one of such Member's Affiliates; or


(xi)          a fundamental change to the nature of the business of the Company
and its subsidiaries, taken as a whole.
 
23

--------------------------------------------------------------------------------


 
(b)           As long as this Agreement is in full force and effect, the Company
shall keep on file at its principal office a copy of this Agreement. The Company
shall make such copy available to any Member during normal business hours and
upon reasonable advance written notice.


(c)           As long as this Agreement is in full force and effect, the Company
and the Members agree that they shall cause any and all subsidiaries of the
Company to comply with the provisions of this Section 4.1 as if such provisions
were applicable to such subsidiary.


(d)           The parties hereto further agree that the operations of the
Company and its subsidiaries shall be conducted (i) subject to Section 4.1(h)
below, to participate in the overall cash management and banking program of MDC
Holdco Partners as set forth on Schedule 4.1(d) hereto (the “MDC Cash Management
Program”), and (ii) to comply on a timely basis with the financial reporting and
budgeting procedures of MDC Holdco Partners as from time to time in effect,
which procedures require the approval of an annual operating budget, capital
expenditure budget and cash flow projections and require management of operating
companies to seek approval prior to material deviations from such budgets.

(e)           Notwithstanding anything to the contrary contained in this
Agreement, in consideration for the payment of the purchase price pursuant to
the Purchase Agreement and for other good and valuable consideration, the
parties hereto hereby (i) agree that MDC Partners  and/or any of its Affiliates,
in connection with its or any of its Affiliates’ current or future credit
facilities, debt offerings (including, without limitation, senior, subordinated
or mezzanine debt issued in a public offering or a Regulation S or Rule 144A
private placement) or any other debt agreements, shall be entitled to: (w)
pledge or grant a security interest in or otherwise have a lien placed upon MDC
Holdco’s Membership Interests; (x) pledge or grant a security interest in or
otherwise have a lien placed upon the assets and properties of the Company
and/or its subsidiaries; (y) assign all of its rights, benefit, title and
interest in the Company and distributions therefrom, including, without
limitation, all rights and claims pursuant to and under any Call to, or to an
agent or representative on behalf of, its bank or lender or group of banks or
group of lenders (as applicable and collectively, the “Lender”); and (z) have
the Company and/or its subsidiaries provide guarantees and such other ancillary
security and related documentation as reasonably required by the Lender from
time to time (the items in (w), (x), (y) and (z) being collectively referred to
as an “MDC Financing”); and (ii) consent unconditionally to (x) the granting of
all security and the execution of all documents required in connection with an
MDC Financing and the enforcement thereof, where applicable, by the Lender; and
(y) any transaction by which the Lender becomes the absolute legal and
beneficial owner of any Membership Interests which have been pledged or assigned
by it.


(f)           MDC Partners shall cause sufficient working capital to be made
available to the Company as shall be determined by the Board of Managers to be
reasonably necessary to execute upon its approved annual operating and capital
expenditure budgets, but in no event shall MDC Partners or any of its Affiliates
be required to fund losses of the Company or any of its subsidiaries.  Such
working capital shall be provided to the Company on terms consistent with the
MDC Cash Management Program and accordingly, neither MDC Partners nor any of its
Affiliates shall be required to provide working capital in the event that the
consolidated cash balance of the Company in the MDC Cash Management Program is
negative. The parties hereto further agree that the Company shall hereby adopt,
and shall take appropriate steps to cause the employees of the Company to comply
with, the Code of Conduct of MDC Partners, as the same may be amended from time
to time.
 
24

--------------------------------------------------------------------------------


 
(g)           The Company shall comply with all applicable federal, state and
local laws and the Company shall provide reasonable assistance to MDC Partners
and its Affiliates in their compliance with all applicable federal, state and
local laws, including without limitation, the provisions of the Sarbanes-Oxley
Act of 2002, as amended from time to time.


(h)           The Company shall not take any of the actions described in Section
4.1(a) if such action would be reasonably be expected to have a material adverse
effect on the value of the Class D Units that is disproportionate to the other
Members unless (i) consented to by holders of a majority of the Class D Units or
(ii) WWG and MDC Holdco have mutually agreed to such action in accordance with
Section 4.1(a).


Section 4.2             Authority of Managers.  Unless specifically authorized
by a resolution duly adopted by the Managers, no Manager, solely in his capacity
as a Manager, shall have the authority or power to act as agent for or on behalf
of the Company or any other Manager, to do any act which would be binding on the
Company or any other Manager, to incur any expenditures on behalf of or for the
Company, or to execute, deliver and perform any agreements, acts, transactions
or other matters on behalf of the Company.


Section 4.3             Number and Qualifications of Managers.  As long as both
of WWG own outstanding Units of the Company, there shall be five (5) Managers of
the Company of which MDC Holdco shall be entitled to appoint three (3) Managers
and WWG shall be entitled to appoint two (2) Managers (each Manager appointed by
WWG must be a Principal or a full-time employee of the Company or one of its
subsidiaries); thereafter the Managers shall be elected in accordance with
Section 4.4.  No decrease in the number of Managers shall have the effect of
shortening the term of any incumbent Manager.  None of the Managers need be
Members of the Company or residents of the State of Delaware.  The initial
designees of MDC Holdco are Rob Dickson, Michael Sabatino and David Doft.  The
initial designees of WWG are Daniel K. Gregory and Stephen Groth.


Section 4.4             Election and Term of Service.  At each annual meeting of
Members held in accordance with this Agreement, the Members may elect Managers
to serve until the next succeeding annual meeting.  Subject to Section 4.3, the
individuals receiving the greatest number of votes (determined by number of
Units cast in favor) shall be the Managers.  Cumulative voting for the election
of Managers shall not be permitted.  Each Manager elected shall serve as Manager
for the term for which he is elected and until his successor shall have been
elected by the Members and qualified or until his earlier death, resignation,
retirement, disqualification or removal in accordance with this Agreement.
 
25

--------------------------------------------------------------------------------


 
Section 4.5             Removal; Filling of Vacancies.  As long as WWG owns
outstanding Units of the Company, only MDC Holdco can remove and replace its
appointed Managers and only WWG can remove and replace its appointed
Managers.  Following such time, the Members by the required vote as set forth in
Section 5.5 shall be entitled to remove any Manager and to elect for the
unexpired term of such Manager so removed another individual.  Upon the
resignation, retirement or death of any of the Managers of the Company, subject
to Section 4.3, the Members by the required vote as set forth in Section 5.5,
shall be entitled to elect another Person for the unexpired term of such
Manager.


Section 4.6             Place of Meetings.  Meetings of the Managers, annual,
regular or special, may be held either in New York, NY or Fort Lauderdale,
Florida, unless otherwise agreed to by the Managers (including, for as long as
WWG own outstanding Units of the Company, at least one Manager appointed by MDC
Holdco and one Manager appointed by WWG).


Section 4.7             Annual Meetings.  Annual meetings of the Managers, of
which no notice shall be required, shall be held at the discretion of the
Managers immediately following the annual meeting of Members for the purpose of
designating officers of the Company and the transaction of any other business.


Section 4.8             Regular Meetings.  The Managers shall notify each of the
Members of regular meetings of the Managers, which meetings shall be held at
such times and places as may be fixed from time to time by resolution adopted by
the Managers.  Except as otherwise provided by statute, any and all business may
be transacted at any regular meeting.  The Managers shall be given reasonable
notice of the date, time and place of any scheduled regular meeting.


Section 4.9             Special Meetings.  Special meetings of the Managers may
be called by any Manager on not less than twenty-four hours’ notice to each
Manager, either personally or by mail (overnight service), telegram, telephone,
facsimile or similar communication.  Only business within the purpose or
purposes described in the notice of special meeting of Managers may be conducted
at the meeting.


Section 4.10           Quorum of and Action by Managers.  At all meetings of the
Managers the presence of a majority of the number of Managers fixed by or in the
manner provided by this Agreement shall be necessary and sufficient to
constitute a quorum for the transaction of business.  Unless otherwise
specifically required by law or this Agreement, the act of a majority of
Managers present at a meeting at which a quorum is present shall be the act of
the Managers; provided that such majority includes the affirmative vote of one
MDC Holdco Manager.  If a quorum shall not be present at any meeting of the
Managers, the Managers present may adjourn the meeting to another time by giving
reasonable notice of the date, time and place of the adjourned meeting to all
Managers. At any such adjourned meeting at which a quorum is present, any
business may be transacted that might have been transacted at the meeting as
originally convened.


Section 4.11           Approval or Ratification of Acts or Contracts by
Members.  The Managers, in their discretion, may submit any act or contract for
approval or certification at any annual meeting of the Members, or at any
special meeting of the Members called for the purpose of considering any such
act or contract, and subject to the provisions of Section 4.1(a), any act or
contract that shall be approved or ratified by the holders of a majority of the
Units entitled to vote thereon or such greater percentage as may be provided by
any other applicable provision of this Agreement shall be as valid and binding
upon the Company and upon all the Members as if it shall have been approved or
ratified by every Member of the Company.
 
26

--------------------------------------------------------------------------------


 
Section 4.12          Action Without a Meeting.  Subject to Section 4.1(a), any
action required or permitted to be taken at any meeting of the Managers may be
taken without a meeting, with prior notice of such contemplated action to each
of the Managers (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and without a vote, if a consent or
consents in writing, setting forth the action so taken, shall be signed by the
minimum number of Managers that would have been required to approve such action
at a meeting and the writing or writings are filed with the minutes of
proceedings of the Managers.  A telegram or similar transmission by a Manager,
or a photographic, pdf, facsimile or similar reproduction of a writing signed by
a Manager, shall be regarded as signed by the Manager for purposes of this
Section 4.12.


Section 4.13           Telephone Meetings.  Any Manager may participate in any
meeting of Managers by using conference telephone or similar communications
equipment by means of which all individuals participating in the meeting can
hear each other, and participation in a meeting pursuant to this Section shall
constitute presence in person at such meeting.


Section 4.14           Interested Managers and Officers.  No contract or
transaction between the Company and one or more of its Managers or between the
Company and any other Person in which one or more of its Members, Managers or
officers are shareholders, partners, members, directors, managers or officers,
or have a financial or equity interest, shall be void or voidable solely for
this reason, or solely because the Manager is present at or participates in the
meeting of the Managers which authorizes the contract or transaction, or solely
because his or their votes are counted for such purpose, if: (i) all material
facts as to the relationship or interest and as to the contract or transaction
are disclosed or are known to the Managers, and the Managers in good faith
authorize the contract or transaction by the affirmative vote of a majority of
the disinterested Managers, even though the disinterested Managers be less than
a quorum; (ii) the material facts as to the relationship or interest and as to
the contract or transaction are disclosed or are known to the Members entitled
to vote thereon, and the contract or transaction is specifically approved in
good faith by vote of a majority of the disinterested holders of Units entitled
to vote thereon or such greater percentage as may be provided by any other
applicable provision of this Agreement; or (iii) the contract or transaction is
fair as to the Company as of the time it is authorized, approved or ratified by
the Managers or the Members.


Section 4.15           Manager’s Compensation.  No Manager shall be entitled to
receive any compensation for attendance at meetings of the Managers or otherwise
serving as a Manager. Nothing in this Agreement shall be construed to preclude
any Manager from serving the Company in any other capacity and receiving proper
compensation therefor.


Section 4.16           Time Devoted to Company.  The Managers shall devote such
time to Company business as they deem necessary to manage and supervise the
business and affairs of the Company in an efficient manner; but nothing in this
Agreement shall preclude the employment of any agent, third party or Affiliate
to manage or provide other services with respect to the Company’s assets or
business as the Managers shall determine.
 
27

--------------------------------------------------------------------------------


 
Section 4.17          Liability of Managers.  Except as expressly provided under
the Act, no Manager shall be liable for the debts, liabilities, contracts or
other obligations of the Company; provided, however, that each Manager shall be
liable for any debts, liabilities, contracts or other obligations of the Company
incurred or agreed to by such Manager without authorization and in violation of
Section 4.2 of this Agreement.


ARTICLE V
MEETINGS OF MEMBERS


Section 5.1             Annual Meetings.  An annual meeting of the Members shall
be held on such date, at such time and at such place as shall be determined by
the Managers and stated in the notice of the meeting.  At such meeting, the
Members shall elect the Managers (subject to Section 4.3 above) and transact
such other business as may properly be brought before the meeting.


Section 5.2            Special Meetings.  Special meetings of the Members, for
any purpose or purposes, unless otherwise prescribed by statute, the Certificate
or this Agreement, may be called by any Manager or Member.  Only business within
the purpose or purposes described in the notice of special meeting of Members
may be conducted at the meeting.


Section 5.3             Place of Meetings.  Meetings of Members shall be held at
such places, within or without the State of Delaware, as may from time to time
be fixed by the Managers or as shall be specified or fixed in the respective
notices or waivers of notice thereof; provided, however, the Members agree that
such meetings of Members shall be held in New York, NY, unless otherwise agreed
upon by the Members.


Section 5.4             Notice of Meetings.  Written or printed notice stating
the place, day and hour of each meeting of the Members and, in case of a special
meeting, the purpose or purposes for which the meeting is called, shall be
delivered not less than five nor more than fifty days before the date of the
meeting, either personally or by mail, by or at the direction of any Manager or
individual calling the meeting, to each Member entitled to vote at the meeting;
provided, however, that notice of any meeting shall not be required if all
Members not receiving notice waive any and all requirements for giving notice of
such meeting of the Members.


Section 5.5             Quorum of and Action by Members.  With respect to any
matter, the holders of at least a majority (or such higher percentage as may be
required by law or any other provision of this Agreement, including Section
4.1(a) above) of the Units entitled to vote on that matter, present in person or
represented by proxy shall constitute a quorum of each meeting of Members for
the transaction of business with respect to that matter.  Unless otherwise
provided in this Agreement, the Members represented in person or by proxy at a
meeting of Members at which a quorum is not present may adjourn the meeting
until such time and place as may be determined by a vote of the holders of a
majority of the Units represented in person or by proxy at that meeting.  At any
such adjourned meeting at which a quorum shall be present or represented, any
business may be transacted that might have been transacted at the meeting as
originally convened.  Except as otherwise specifically provided in this
Agreement (including without limitation, the provisions of Section 4.1(a)
hereof) or under applicable law, with respect to any matter the affirmative vote
or consent of the holders of a majority of the Units entitled to vote on that
matter and represented in person or by proxy at a meeting of Members at which a
quorum is present shall be the act of the Members.  Unless otherwise provided in
this Agreement, once a quorum is present at a meeting of Members, the Members
represented in person or by proxy may conduct such business as may be properly
brought before the meeting until it is adjourned, and the subsequent withdrawal
from the meeting of any Member or the refusal of any Member represented in
person or by proxy to vote shall not affect the presence of a quorum at the
meeting.

 
28

--------------------------------------------------------------------------------

 


Section 5.6             Action Without a Meeting.  Any action required by the
Act to be taken at any annual or special meeting of Members, or any action which
may be taken at any annual or special meeting of Members, may be taken without a
meeting, with prior notice of such contemplated action to each of the Members
thereof (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and subject to Section 4.1(a), without
a vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the Members holding a majority of all of the Units (or if a
higher percentage of Units is required to take action, such higher
percentage).  A telegram, telex, cablegram or similar transmission by a Member,
or a photographic, photostatic, facsimile or similar reproduction of a writing
signed by a Member, shall be regarded as signed by the Member for purposes of
this Section 5.6.


Section 5.7             Telephone Meetings.  Subject to the provisions of
applicable law and this Agreement regarding notice of meetings, a Member may
participate in any meeting by using conference telephone or similar
communications equipment by means of which all individuals participating in the
meeting can hear each other, and participation in a meeting pursuant to this
Section 5.7 shall constitute presence in person at such meeting, except when a
Person participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting was not lawfully
called or convened.


ARTICLE VI
OFFICERS


Section 6.1             Officers.  The Managers may designate one or more
individuals (who may or may not be Managers) to serve as officers of the
Company.  The Company shall have such officers as the Managers may from time to
time determine.  Any two or more offices may be held by the same individual.  An
officer of the Company shall have the duties and responsibilities consistent
with his position and shall perform such duties and responsibilities as shall
from time to time be prescribed or delegated to him by the Managers, subject to
the terms of any employment agreement with the Company or one of its
subsidiaries to which such officer may be a party. The parties hereto hereby
initially designate those persons identified on Schedule 6.1 as officers of the
Company.

 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VII
ACCOUNTING AND TAX MATTERS; REPORTS; BANKING


Section 7.1          Books and Records.  At all times during the continuance of
the Company, the Company shall maintain and cause each of its subsidiaries, if
any, to maintain, at their respective principal place of business, separate
books of account that shall show a true and accurate record of all costs and
expenses incurred, all charges made, all credits made and received and all
income derived in connection with the operation of their respective businesses
in accordance with United States generally accepted accounting principles,
consistently applied from year to year (“GAAP”).  Such books of account,
together with a copy of this Agreement and of the Certificate, shall at all
times be maintained at the principal place of business of the Company, shall be
open to inspection and examination at reasonable times by each Member and its
duly authorized representative for any purpose reasonably related to such
Member’s interest as a Member of the Company.


Section 7.2         Capital Accounts.  An individual capital account (the
“Capital Account”) shall be maintained by the Company for each Member as
provided below:


(a)          Each Member's Capital Contributions when made shall be credited to
such Member’s Capital Account.  The Capital Account of each Member shall, except
as otherwise provided in this Agreement, be (i) credited with the amount of cash
and the fair market value of any property contributed to the Company by such
Member or its predecessor in interest (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject to
under Section 752 of the Code), (ii) credited with the amount of any Profits
allocated to such Member or its predecessor in interest for federal income tax
purposes, (iii) debited by the amount of any Losses allocated to such Member or
its predecessor in interest for federal income tax purposes, (iv) debited by
such Member’s (or such predecessor’s) allocable share of expenditures of the
Company not deductible in computing the Company’s taxable income and not
properly chargeable as capital expenditures, including any nondeductible book
amortization of capitalized costs, and (v) debited by the amount of cash or the
fair market value of any property distributed to such Member its predecessor in
interest (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the
Code).  Immediately prior to any distribution of property by the Company, the
Members’ Capital Accounts shall be adjusted, as required by Treasury Regulation
1.704-1(b)(2).


(b)          Any adjustments of basis of Company property provided for under
Sections 734 and 743 of the Code and comparable provisions of state law
(resulting from an election under Section 754 of the Code or comparable
provisions of state law) shall not affect the Capital Accounts of the Members
except to the extent required by Treasury Regulation § 1.704-1(b)(2)(iv)(m), and
the Members’ Capital Accounts shall be debited or credited pursuant to the terms
of this Section 7.2 as if no such election had been made.

 
30

--------------------------------------------------------------------------------

 
 
(c)           It is the intention of the parties that the Capital Account of
each Member be kept in the manner required under Treasury Regulation
§ 1.704-1(b)(2)(iv).


(d)           Capital Accounts shall be adjusted, in a manner consistent with
this Section 7.2, to reflect any adjustments in items of Company Profits,
Losses, income, gain or deduction that result from amended returns filed by the
Company or pursuant to an agreement by the Company with the Internal Revenue
Service or a final court decision.


(e)           The “Unit Capital Account” of any Unit owned by a Member shall be
equal to the Capital Account of such Member divided by the number of Units owned
by such Member.  Upon a transfer of Class A Units, Class B Units, Class C Units
or Class D Units, as the case may be, pursuant to Article X hereof, an allocable
portion of the Class A Member’s, Class B Member’s, Class C Member’s or Class D
Member’s Capital Account, as the case may be, with respect to such Units shall
be transferred to the purchaser of such Units.


Section 7.3           Tax Matters Partner.  The Managers shall appoint one of
the Members as the tax matters partner (“TMP”) under Section 6231 of the Code,
and until the Managers shall appoint another Member, such TMP shall be MDC
Holdco.  The TMP shall inform each other Member of all significant tax matters
that may come to its attention (including, without limitation, any tax audits of
the Company) and shall forward to each other Member copies of all written
communications it may receive in that capacity.  Nothing in this Section 7.3
shall limit the ability of any Member to take any action in its individual
capacity with respect to tax audit matters that is left to the determination of
an individual Member under Sections 6221 through 6233 of the Code or under any
similar state or local provision.  The TMP shall be entitled to the
indemnification provided by the Company as set forth in Article XI.


Section 7.4           Tax Elections.  The TMP shall make the following elections
on behalf of the Company:


(a)           To elect the fiscal year ending December 31 as the Company’s
fiscal year;


(b)           To elect the accrual method of accounting and partnership tax
treatment;


(c)           To elect under Section 754 of the Code to adjust the basis of the
Company’s assets pursuant to Sections 734 and 743 of the Code.


(d)           To elect with respect to such other federal, state and local tax
matters as the Managers shall determine from time to time.

 
31

--------------------------------------------------------------------------------

 
 
Section 7.5         Bank Accounts; Investment of Company Funds.  The Managers
shall cause one or more accounts to be maintained in the name of the Company in
one or more banks, which accounts shall be used for the payment of expenditures
incurred in connection with the business of the Company and in which shall be
deposited any and all receipts of the Company.  All amounts shall be and remain
the property of the Company and shall be received, held and disbursed for the
purposes specified in this Agreement.  There shall not be deposited in any of
such accounts any funds other than funds belonging to the Company, and no other
funds shall in any way be commingled with such funds.  The Managers may invest
or cause to be invested the Company funds in any manner which the Managers deem
appropriate, in their discretion, and is consistent with prudent business
practices.  Notwithstanding anything in this Section 7.5 to the contrary, the
Company and/or its subsidiaries shall maintain such accounts and deposit the
funds of the Company and its subsidiaries in such manner as may be required or
advisable in connection with (i) the MDC Cash Management Program during the
Company’s participation in the program or (ii) an MDC Financing.


Section 7.6         Signature of Negotiable Instruments.  All bills, notes,
checks or other instruments for the payment of money shall be signed or
countersigned by such officer, officers, agent or agents, and in such manner, as
are permitted by this Agreement and as from time to time may be prescribed by
resolution (whether general or special) of the Managers.
 
ARTICLE VIII
COVENANTS OF THE MEMBERS


Section 8.1         Independent Accountants.  Notwithstanding anything to the
contrary in this Agreement, MDC Holdco shall be entitled to appoint the
independent public accountants of the Company to audit the Company’s financial
statements.
 ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION


Section 9.1         Dissolution.  The Company shall be dissolved upon the first
to occur of either of the approval of the Members or the entry of a decree of
judicial dissolution under the Act.  As promptly as possible following the
occurrence of either of the foregoing events effecting the dissolution of the
Company, a Manager of the Company shall execute a statement of intent to
dissolve, in such form as shall be prescribed by the Secretary of State of
Delaware.
 

 
32

--------------------------------------------------------------------------------

 

Section 9.2         Liquidation.  Upon dissolution of the Company, the Members
shall appoint a Manager as liquidating trustee, who shall immediately commence
to wind up the Company’s affairs; provided, however, that a reasonable time
shall be allowed for the orderly liquidation of the assets of the Company and
the satisfaction of liabilities to creditors so as to enable the Members to
minimize the normal losses attendant upon a liquidation.  After making payment
or provision for all debts and liabilities of the Company, if determined to be
necessary under the circumstances by the Managers, the Members’ Capital Accounts
shall be adjusted by debiting or crediting each Member’s Capital Account with
its respective share of the hypothetical gains or losses resulting from the
assumed sale of all remaining assets of the Company for cash at their respective
fair market values as of the date of dissolution of the Company in the same
manner as gains and losses on actual sales of such properties are allocated
under Section 3.3, Section 3.5 and Section 3.6 hereof.  The liquidating trustee
shall then by payment of cash or property make distributions to the Members in
accordance with their respective Capital Accounts.  Any distribution to the
Members in liquidation of the Company shall be made by the later of the end of
the taxable year in which the liquidation occurs or 90 days after the date of
such liquidation.  Notwithstanding any provisions in this Agreement to the
contrary, no Member shall be obligated to restore a deficit balance in its
Capital Account at any time.  The proceeds of liquidation shall be distributed,
as realized, in the manner provided in the Act, subject to the applicable
provisions of Section 3.4.  Subject to the immediately following sentence, the
Members shall continue to share Profits and Losses during liquidation in the
same proportions, as specified in Sections 3.3, 3.5 and 3.6 hereof, as before
liquidation.  Notwithstanding anything to the contrary herein, the Managers
shall in their good faith discretion (and in a manner which reflects the
economic interests of the Members consistent with the intent of the transactions
set forth in this Agreement and the Purchase Agreement) allocate items of
income, gain, deduction, and loss for the year of liquidation (and for earlier
years if necessary to the extent then possible) so as to give Members positive
Capital Account balances, immediately before the distributions provided for in
the second preceding sentence, equal to the amount (if any) that would be
distributed to Members if distributions were made in accordance with Section
3.4(a) and (b) hereof.  In the event that such Manager is unable to perform in
his capacity as liquidating trustee due to bankruptcy, dissolution, death,
adjudicated incompetency or any other termination of such Manager as an entity,
the liquidating trustee shall be a Person approved by the unanimous vote of the
Membership Interests.  With respect to this provision, the term “liquidation”
shall have the same meaning as set forth in Treasury Regulation
§1.704-1(b)(2)(ii) as in effect at such time, provided that the events specified
in Section 10 shall not be deemed a “liquidation”.


Section 9.3         Termination.  The Company shall terminate when all of the
assets of the Company have been distributed in the manner provided for in this
Article IX, and the Certificate shall have been canceled in the manner required
by the Act.


Section 9.4         Claims of the Members.  Members and former Members shall
look solely to the Company’s assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member.

 
33

--------------------------------------------------------------------------------

 
 
ARTICLE X
RESTRICTIONS ON TRANSFERS; LIQUIDITY RIGHTS


Section 10.1       Assignment by the Members.  For so long as WWG owns Units, no
Class A Unit shall be sold or transferred without the consent of WWG, except in
connection with (i) an MDC Sale, (ii) an MDC Holdco Internal Transfer, (iii) a
sale described in Section 10.2(c) or (iv) an MDC Financing or the exercise of a
default remedy under any agreement entered into in connection with an MDC
Financing.  Except as set forth in Section 10.2(c), no Class B Unit, Class C
Unit or Class D Unit shall be sold, transferred, assigned, pledged or otherwise
disposed of, in whole or in part, without the written consent of MDC Holdco to
such transfer (or, in the case of a Class D Unit, in accordance with the Profits
Interest Plan).  Any purported transfer by WWG, WWG2 or other permitted holder
of Class B Units, Class C Units or Class D Units of all or any of its Units, any
purported assignment by WWG, WWG2 or other permitted holders of Class B Units,
Class C Units or Class D Units of any of its rights under this Agreement, and
any purported delegation by WWG, WWG2 or other permitted holders of Class B
Units, Class C Units or Class D Units of any of its duties or obligations under
this Agreement (which shall in no way relieve WWG, WWG2 or such other permitted
holder of Class B Units, Class C Units or Class D Units of responsibility for
the performance of any such duties and obligations), in contravention of any of
the provisions of this Agreement, will be null and void ab initio and of no
force and effect.  Notwithstanding the foregoing, nothing contained in this
Agreement shall prevent the indirect sale of Units as part of any transaction
involving a change of control of MDC Partners or its successors.


Section 10.2       Put Rights of WWG/Call Rights of MDC Holdco.


(a)         MDC Holdco Call of Class B Units.  At any time on or after March 1,
2013 (the "Call Period"), MDC Holdco shall have the right (but not the
obligation) to require WWG and WWG2 to sell to it (a "Call"), all of the
remaining Class B Units owned by WWG and WWG2.  MDC may exercise the Call at any
time during the Call Period, and may do so by delivering written notice of
exercise (a "Call Exercise Notice") to WWG and WWG2 during the Call
Period.   The purchase and sale of such Units upon the exercise of this Call
shall be made in accordance with the provisions set forth in Section 10.4.


(b)         MDC Holdco Call of Class C Units.  At any time during the Call
Period, MDC Holdco shall also have the right (but not the obligation) to
exercise a Call for all of the remaining Class C Units owned by WWG.  MDC may
exercise the Call at any time  during the Call Period, and may do so by
delivering a Call Exercise Notice to WWG during the Call Period.   The purchase
and sale of such Units upon the exercise of this Call shall be made in
accordance with the provisions set forth in Section 10.4.


(c)         WWG Sale Request. At any time on or after March 1, 2015 (or in the
event of an Acquisition Failure Event (as defined in Section 3.6), at any time
on or after March 1, 2013) (the “Sale Request Period”), in the event that MDC
Holdco shall not have exercised its Call right with respect to all of WWG’s
Class B Units or Class C Units, WWG shall have the right (but not the
obligation) to request that MDC Holdco to purchase from it and WWG2 (a “Sale
Request”) any or all of their remaining Class B Units and Class C Units.  WWG
may make a Sale Request by delivering written notice (a “Sale Request Notice”)
to MDC Holdco at any time during the applicable Sale Request Period; provided
that WWG may not make more than one Sale Request in any 12-month period.  MDC
Holdco shall have thirty (30) days following receipt of the Sale Request Notice
to accept WWG’s Sale Request, which acceptance shall be exercised by delivering
written notice (a “Sale Request Acceptance Notice”) to WWG within such thirty
day period.  If such Sale Request Acceptance Notice is delivered (an “Accepted
Sale Request”), the Class B Units and/or Class C Units shall be sold to MDC
Holdco in accordance with the provisions set forth in Section 10.4, with the
date of delivery of the Sale Request Acceptance Notice being the exercise
date.  In the event that MDC Holdco shall not have delivered a Sale Request
Acceptance Notice during such thirty (30) day period, then (i) WWG shall have
the right for twelve (12) months to solicit bona-fide offers for a sale of its
Class B Units and Class C Units, WWG’s Class B Units and of the Class D Units by
the holders of such Class D Units, to an unaffiliated third party (the
“Prospective Purchaser”), (ii) upon the receipt of such offer, WWG shall deliver
written notice (a “Third Party Offer Notice”) of such offer to MDC Holdco, which
notice shall identify the Prospective Purchaser and shall describe the material
terms of such offer, (iii) for a period of ten (10) days after receipt of the
Third Party Offer Notice, MDC Holdco shall have the right to deliver a Sale
Request Acceptance Notice and (x) if such Sale Request Acceptance Notice is
delivered, MDC Holdco shall acquire the Class B and/or Class C Units as
described above and no Member shall be permitted to consummate a sale to the
Prospective Purchaser or (y) if a Sale Request Acceptance Notice is not
delivered, WWG shall, for a period of one hundred twenty (120) days, be
permitted to consummate the sale of its Class B Units and/or Class C Units, WWG2
and the holders of Class D Units shall be permitted to sell their Class B Units
and Class D Units, respectively, to such Prospective Purchaser, and WWG shall
have the right to require MDC Holdco to sell its Units to such Prospective
Purchaser on substantially the same terms and conditions (taking into account
the economic differences, if any, between Units) provided that MDC Holdco is
able to obtain all necessary approvals, including the approval of its lenders.

 
34

--------------------------------------------------------------------------------

 
 
Section 10.3         Binding Obligations Upon Exercise of a Call or an Accepted
Sale Request.  Upon the proper delivery of a Call Exercise Notice or a Sale
Request Acceptance Notice, WWG and WWG2 shall be obligated to sell to MDC
Holdco, and MDC Holdco shall be obligated to purchase from WWG and WWG2, the
Units subject to the Call or Accepted Sale Request, as applicable, pursuant to
the terms of this Article X.


Section 10.4         Put/Call Purchase Price.


(a)           Calculation/ Payment of the Put/Call Purchase Price for Class B
Units.  In connection with the exercise of a Call under Section 10.2(a) or an
Accepted Sale Request for Class B Units, MDC Holdco shall calculate and pay to
WWG and WWG2, in the aggregate (payable to them pro rata in accordance with the
number of Class B Units held by them), the following amounts (collectively, with
respect to any such Call or Accepted Sale Request, the "Class B Put/Call
Purchase Price"):


(i)         within 30 calendar days following the determination of PBT for YP-1
becoming final and binding on the parties hereto, but in no event earlier than
the Put/Call Closing Date, an amount (the “First Class B Payment”) equal to:


             AP x (4.0 x (Adjusted PBT for YP-1) –Acquisition Liabilities)
                3


(ii)         within 30 calendar days following the determination of PBT for YP
becoming final and binding on the parties hereto, but in no event earlier than
the Put/Call Closing Date, an amount (the “Second Class B Payment”) equal to:


 
{AP x (4.0 x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP)) – Acquisition Liabilities)} – First Class B
Payment

               3

 
35

--------------------------------------------------------------------------------

 
 
(iii)         within 30 calendar days following the determination of PBT for
YP+1 becoming final and binding on the parties hereto, an amount (the “Final
Class B Payment”)  equal to:


(x)  the result of:


 
AP x (AM x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP) + (Adjusted PBT for
YP+1)) – Acquisition Liabilities)

 
3



minus (y) (First Class B Payment + Second Class B Payment)
 
(b)          Calculation/ Payment of the Put/Call Purchase Price for Class C
Units.  In connection with the exercise of a Call under Section 10.2(b) or an
Accepted Sale Request for Class C Units, MDC Holdco shall calculate and pay to
WWG the following amounts (collectively, with respect to any such Call or
Accepted Sale Request, the "Class C Put/Call Purchase Price"; the Class B
Put/Call Purchase Price and the Class C Put/Call Purchase Price are referred to
in this Agreement as a “Put/Call Purchase Price”):


(i)           within 30 calendar days following the determination of PBT for
YP-1 becoming final and binding on the parties hereto, but in no event earlier
than the Put/Call Closing Date, an amount (the “First Class C Payment”) equal
to:

 
              AP x (4.0 x (Adjusted PBT for YP-1) –Acquisition Liabilities)
               3
 
(ii)          within 30 calendar days following the determination of PBT for YP
becoming final and binding on the parties hereto, but in no event earlier than
the Put/Call Closing Date, an amount (the “Second Class C Payment”) equal to:


 
{AP x (4.0 x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP)) – Acquisition
Liabilities)} – First Class C Payment

               3


(iii)         within 30 calendar days following the determination of PBT for
YP+1 becoming final and binding on the parties hereto, an amount (the “Final
Class C Payment”)  equal to:


(x)  the result of:


 
AP x (AM x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP) + (Adjusted PBT for
YP+1)) – Acquisition Liabilities)

 
3



minus (y) (First Class C Payment + Second Class C Payment)
 

 
36

--------------------------------------------------------------------------------

 
 
; provided, however, for purposes of making each of the calculations in this
Section 10.4(b), in no event shall any of Adjusted PBT for YP-1, Adjusted PBT
for YP or Adjusted PBT for YP+1 be greater than PBT Limit; provided, further
than the Class C Put/Call Purchase Price shall not, with respect to any Call or
Accepted Sale Request, exceed the result of (i) AP multiplied by (ii) AM
multiplied by (iii) the PBT Limit.


(c)          Additional Put/Call Purchase Price for Class C Units.  In
connection with the exercise of a Call under Section 10.2(b) or an Accepted Sale
Request for Class C Units, MDC Holdco shall calculate and pay to WWG, in respect
of its Class C Units, the following additional amounts of Put/Call Purchase
Price, to the extent applicable:


With respect to unissued Class D Units as of the delivery of a Call Exercise
Notice or a Sale Request Acceptance Notice:


(i)           within 30 calendar days following the determination of PBT for
YP-1 becoming final and binding on the parties hereto, but in no event earlier
than the Put/Call Closing Date, an amount (the “First True-Up Payment”) equal
to:


(x)          the result of:


(Unissued AP divided by AP)


multiplied by


(y)           the result of:

 
           [AP x (4.0 x (Adjusted PBT for YP-1) –Acquisition Liabilities)] –
First Class C Payment
             3


(ii)          within 30 calendar days following the determination of PBT for YP
becoming final and binding on the parties hereto, but in no event earlier than
the Put/Call Closing Date, an amount (the “Second True-Up Payment”) equal to:


(x)          the result of:


(Unissued AP divided by AP)


multiplied by


(y)          the result of:


(A)          the result of


 
{AP x (4.0 x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP)) – Acquisition
Liabilities)}

               3


minus


(B)          the result of

 
37

--------------------------------------------------------------------------------

 
 
(First Class C Payment + Second Class C Payment)


with the result of (x) multiplied by (y), then reduced by


(z)          the First True-Up Payment


(iii)          within 30 calendar days following the determination of PBT for
YP+1 becoming final and binding on the parties hereto, an amount (the “Third
True-Up Payment”)  equal to:


(x)          the result of:


(Unissued AP divided by AP)


multiplied by


(y)         the result of:


(A)          the result of


 
AP x (AM x ((Adjusted PBT for YP-1) + (Adjusted PBT for YP) + (Adjusted PBT for
YP+1)) – Acquisition Liabilities)

 
3



minus


(B)          the result of


(First Class C Payment + Second Class C Payment + Final Class C Payment)


with the result of (x) multiplied by (y), then reduced by


(z)          (First True-Up Payment + Second True-Up Payment)


With respect to Class D Units that are purchased by MDC Holdco after the
delivery of a Call Exercise Notice or a Sale Request Acceptance Notice in
respect of the Class C Units:


(iv)         within 7 calendar days following the Final Payment of Put/Call
Purchase Price (each as defined in the applicable Restricted Unit Award
Agreement for a holder of Class D Units) for any Call pursuant to Section 2(f)
of the Restricted Unit Award Agreement, or any Put or Call involving a purchase
by MDC Holdco directly from the Participant (as defined in the Restricted Unit
Award Agreement) for which the Payout Factor (as defined in the Restricted Unit
Award Agreement) is less than 100%, in each case that occurs after the delivery
of a Call Exercise Notice or a Sale Request Acceptance Notice for the Class C
Units, MDC Holdco shall pay the holders of Class C Units the difference between
(x) the amount that such holder of Class D Units would have received under their
Restricted Unit Award Agreement had such Put or Call been calculated as a Call
under Section 2(e) of the Restricted Unit Award Agreement and the Payout Factor
were 100% and (y) the total Put/Call Purchase Price received by such holder of
Class D Units (collectively, the payments made to holders of Class C Units under
this clause (iv), the “Final True-Up Payments”).

 
38

--------------------------------------------------------------------------------

 
 
(d)          If any calculation of the Put/Call Purchase Price results in an
amount which is equal to less than zero, such Put/Call Purchase Price payment
shall be deemed to be zero and accordingly the seller of the Units pursuant to
such Put or Call shall not be under any obligation to pay such negative amount
(expressed as a positive number).


(e)          Other Definitions.


(i)          “Acquisition PBT” for any period, for any Company Acquisition,
shall mean the PBT associated with such Company Acquisition for such period; for
the avoidance of doubt, interest accruing on the Acquisition Loans in respect of
such Company Acquisition shall not be treated as an expense in the calculation
of such Company Acquisition’s Acquisition PBT.


(ii)         “Acquisition Liabilities” shall mean the sum of (x) the outstanding
balance of all Acquisition Loans as of the Put/Call Closing Date and (y) the sum
of all Deferred Acquisition Consideration Liabilities for all Company
Acquisitions (net of any cash reserve associated with such liabilities as
described in Section 3.6(b)) as of the Put/Call Closing Date; provided, however,
for purposes of calculating the Final Class B Payment, the Final Class C Payment
or the Third True-Up Payment, the Deferred Acquisition Consideration Liabilities
in clause (y) shall be measured as of December 31 of YP+1, but shall add back to
such amount any payments of deferred acquisition consideration actually made
between the Put/Call Closing Date and December 31 of YP +1 to the extent such
payments were satisfied by a source other than the associated cash reserve.


(iii)        “Adjusted PBT” for any year shall mean (x) the PBT for such year
exclusive of all Acquisition PBT plus (y) for each Company Acquisition, the
Annualized Acquisition PBT for such Company Acquisition.


 (iv)       "AM" shall mean the applicable multiple and equal:


(w)        4.0, if the Average Annual PBT Growth Rate is less than or equal to
5%;


(x)          4.25, if the Average Annual PBT Growth Rate is greater than 5%, but
less than or equal to 10%;


(y)         4.5, if the Average Annual PBT Growth Rate is greater than 10%, but
less than or equal to 15%;

 
39

--------------------------------------------------------------------------------

 


(z)          5.0, if the Average Annual PBT Growth Rate is greater than 15%;


; provided, however, the value of AM determined above shall be further adjusted
based on the following:


(A)         if Revenue for any Client Group for the period YP and YP+1 exceeds
30% of the total Revenue of the Company during such period, then AM shall be
reduced by 0.5; provided, however, AM shall not be reduced to lower than 4.5 as
a result of such reduction; or


(B)         if no Client Group has generated Revenue for the Company during the
period YP and YP+1 greater than or equal to 30% of the total Revenue of the
Company during such period, then AM shall be increased by 0.5.


For purposes of making the calculation described in clauses (A) and (B) above,
Revenue shall be deemed to include Revenue from any Company Acquisition on a pro
forma basis for any period during YP or YP+1 that occurred prior to the
consummation of such Company Acquisition.


(v)          “Annualized Acquisition PBT” shall mean, with respect to any
Company Acquisition, (x) the total Acquisition PBT for such Company Acquisition
for the applicable portion of the Measuring Period in which the Company
Acquisition was included in the Company’s consolidated results, divided by (y)
the number of months during the Measuring Period in which the Company
Acquisition was included in the Company’s consolidated results, with such result
multiplied by (z) 12.


 (vi)        "Applicable Percentage" or "AP" shall mean (x) the number of Class
B Units or Class C Units, as the case may be, being sold pursuant to a Call or
an Accepted Sale Request, divided by (y) the total number of authorized Class A
Units, Class B Units and Class C Units.


(vii)        "Average Annual PBT Growth Rate" shall mean, for purposes of
calculating any Put/Call Purchase Price, the result of (x) the sum of (1) PBT
for YP+1 divided by PBT for YP, and (2) PBT for YP divided by PBT for YP-1,
multiplied by (y) 50%; provided, however, for purposes of making this
calculation Acquisition Company PBT shall only be included in PBT in the
following manner:


(A)         if the Company Acquisition occurred prior to calendar year YP-1,
then it shall be included for all periods YP-1, YP and YP+1;


(B)         if the Company Acquisition occurred during the first six months of
calendar year YP-1:  (x) Acquisition Company PBT shall be calculated on a pro
forma basis for YP-1 to include the portion of YP-1 pre-acquisition, and (y)
Acquisition PBT shall be included for periods YP and YP+1;

 
40

--------------------------------------------------------------------------------

 


(C)          if the Company Acquisition occurred during the last six months of
calendar year YP-1: (x) no Acquisition Company PBT shall be included in clause
(1) above for YP-1 or YP; and (y) Acquisition PBT shall be included for purposes
of clause (2) above for periods YP and YP+1;


(D)          if the Company Acquisition occurred during the first six months of
calendar year YP:  (x) no Acquisition Company PBT shall be included in clause
(1) above for YP-1 or YP; (y) for purposes of clause (2) above, Acquisition
Company PBT for YP shall be calculated and included on a pro forma basis to
include the portion of YP pre-acquisition, and (z) Acquisition PBT shall be
included for period YP+1; or


(E)          if the Company Acquisition occurred during the last six months of
calendar year YP or during YP+1, no Acquisition Company PBT shall be included
for any of YP-1, YP or YP+1.


(viii)      “Client Group” for any client of the Company, shall mean such client
and each other client of the Company that is part of the same group of companies
that  conducts business through more than one entity, division or operating
unit, whether or not separately incorporated.


(ix)         “Deferred Acquisition Consideration Liabilities” shall mean, as of
any date, the current estimated deferred acquisition consideration (including
earn-outs) accounted for in the financial statements of MDC Partners in respect
of any Company Acquisition.


(x)         "Measuring Period" shall mean the calendar years included in the
applicable Put/Call Purchase Price calculation under Section 10.4(a), 10.4(b) or
10.4 (c)(i)-(iii) above.


(xi)         “PBT” for any relevant period shall mean the consolidated net
income (loss) of the Company and its subsidiaries (if any) before provision for
all federal and state income taxes for such period, determined in accordance
with GAAP; provided, however, in making the foregoing determinations:


(1)          neither the proceeds from nor any dividends or refunds with respect
to, nor any increases in the cash surrender value of, any life insurance policy
under which the Company, or any subsidiary thereof (or any predecessor entity),
is the named beneficiary or is otherwise entitled to recovery, shall be included
as income, and the premium expense related to any such life insurance policy
shall not be treated as an expense;

 
41

--------------------------------------------------------------------------------

 
 
(2)          intercompany management fees charged by MDC Holdco or any of its
Affiliates (as defined in Section 13.1 hereof) to the Company or any of its
subsidiaries, shall not be treated as an expense, unless such fees have been
approved by the parties in accordance with this Agreement, and such fees replace
an expense that would otherwise be paid by the Company to a third party;


(3)          any Losses (as defined in Section 7.2 of the Purchase Agreement) of
a Purchaser Indemnified Party (as defined in Section 7.2 of the Purchase
Agreement) which give rise to an indemnity payment pursuant to the
indemnification provisions of Section 7.2 of the Purchase Agreement and which
are fully assumed by WWG and/or the Principals or as to which such Purchaser
Indemnified Party has been reimbursed (by offset or otherwise), shall not be
treated as an expense, and there shall be excluded from income any amount
received by such Purchaser Indemnified Party pursuant thereto;


(4)          any indemnity payments made by a Purchaser Indemnified Party to any
Company Indemnified Party (as defined in Section 7.3 of the Purchase Agreement)
shall not be treated as an expense;


(5)          there shall be no charge against income for the payment or accrual
of any component of any Purchase Price payment pursuant to the Purchase
Agreement or any component of any Put/Call Purchase Price payment;


(6)          the fees and disbursements of the Company’s attorneys, accountants
and financial advisors incurred prior to or after the Closing (as defined in
Section 2.3 of the Purchase Agreement) in connection with the formation and
organization of the Company and the Subsidiaries and the negotiation,
preparation and execution of the Purchase Agreement and the other documents
delivered at such Closing that have either (x) been expensed and paid prior to
such Closing or (y) accrued for on the Closing Balance Sheet (as defined in the
Purchase Agreement), shall not be treated as an expense;


(7)          the income (loss) of any subsidiary of the Company whose results of
operations are required to be consolidated with that of the Company under GAAP
shall be included only in proportion to the Company’s direct or indirect
ownership in such subsidiary;


(8)          any extraordinary or non-recurring gains or losses, gains or losses
from the sale of any capital assets, and any gains or losses recognized by the
Company or any of its subsidiaries in connection with the sale or other
disposition of any investments by the Company or any of its subsidiaries shall
be excluded from income;


(9)          the fees and expenses of (1) the Accountants in preparing the
Special Determination or any Annual Determination (each as defined in the
Purchase Agreement) or (2) any audit performed in connection with the
Sarbanes-Oxley Act of 2002, as amended or modified from time to time, or any
successor statute, and any rules and regulations promulgated thereunder, in
excess of $50,000 in any calendar year, shall not be treated as an expense; and

 
42

--------------------------------------------------------------------------------

 
 
(10)        in the event that the Company or any of its subsidiaries acquires
any other Person pursuant to a purchase of assets or stock, merger or similar
transaction (an “Acquired Business”) on or after the date of this Agreement, the
calculation of PBT shall exclude any net profit (loss) derived by the Company
and its subsidiaries from the Acquired Business unless its inclusion has been
agreed to by the Representative (as defined in the Purchase Agreement), in which
case it shall be included in the manner described within the definitions of
“Acquisition PBT”, “Adjusted PBT” and “Average Annual PBT Growth Rate” in this
Section 10.4(e);


(11)        any transaction expenses incurred in connection with any potential
or completed acquisition shall be included as an expense;


(12)        any write-off or amortization or depreciation of goodwill or other
intangibles arising out of the purchase of the Purchased Interests (as defined
in the Purchase Agreement) pursuant to the Purchase Agreement shall not be
treated as an expense;


(13)        there shall be no charge for interest incurred on any loan to fund
any payment of the Purchase Price (as defined in the Purchase Agreement);


(14)        the fees and expenses of Grant Thornton LLP in preparing the audit
for calendar year 2009 and any prior periods to the extent incurred in calendar
year 2010, up to $85,000 shall not be treated as an expense for purposes of 2010
PBT;


(14)        any distribution by WWG of any Purchase Price proceeds to its
members shall not be treated as an expense;


(15)        any salary expenses payable to any individuals hired to replace any
of the Principals to the extent such Principals are also receiving severance
payments at the time such salary expenses are incurred shall not be treated as
an expense, unless the termination of such Principal's employment was
recommended and initiated by the Representative (as defined in the Purchase
Agreement);


(16)        PBT shall reflect appropriate fair market compensation levels,
including salary and incentive bonuses; and


(17)        solely with respect to the calculation of 2010 PBT, an amount equal
to $459,129 shall not be treated as an expense.

 
43

--------------------------------------------------------------------------------

 
 
 (xii)        “PBT Limit” shall mean 2009 PBT (as defined in Section 2.1.3 of
the Purchase Agreement).


 (xiii)       "Revenues" during each relevant calendar year shall mean the
commissions and fees, mark-ups and hourly charges earned by the Company and its
subsidiaries during such calendar year for work generated or performed by
employees or contractors and charged to clients determined in accordance with
GAAP; provided, however, Revenues shall not include any pass-through of third
party costs or direct billings of expenses where the Company and its
subsidiaries acts as an agent for its clients.


(xiv)        "Unissued AP" shall mean (x) the number of authorized Class D Units
that are unissued as of the date that a Call Exercise Notice or a Sale Request
Acceptance Notice in respect of the Class C Units has been delivered, divided by
(y) 80, with the result multiplied by (z) 8.0%.


(xv)         "YP" shall mean the calendar year in which the respective Call was
exercised by proper delivery of an Exercise Notice or the Accepted Sale Request
occurred.


(xvi)        "YP-1" shall mean the calendar year immediately preceding YP.


(xvii)       "YP+1" shall mean the calendar year immediately following YP.


(f)           Accounting Procedures.


(i)           Upon exercise of each Call or Accepted Sale Request, MDC Holdco
may prepare or, at its discretion, may cause BDO Seidman LLP or other
independent accountant of national standing (the "Accountants") to prepare, in
accordance with GAAP, a report containing a consolidated balance sheet of the
Company and its subsidiaries, if any, as of the close of business on December 31
of each year contained within the Measuring Period, and a related consolidated
statement of income of the Company and its subsidiaries, if any, for the
relevant calendar year then ended, in each case together with a statement based
upon such report which (x) states that it was prepared in accordance with this
Agreement and (y) sets forth for the period under examination the applicable
calculation of PBT, and (z) sets forth all adjustments required to be made to
such audited financial statements in order to make the calculations required
under this Section 10.4 (the "Annual Determination").  MDC Holdco shall have the
option, in its sole discretion, to instruct the Accountants to audit the annual
financial statements and to determine the scope of such audit.  MDC Holdco shall
instruct the Accountants to deliver a copy of each such Annual Determination to
WWG not later than 120 days after the end of the period to which such Annual
Determination relates; provided, however, any delay of the Accountants to meet
such timetable shall impose no liability on the part of MDC Holdco.

 
44

--------------------------------------------------------------------------------

 
 
(ii)           If WWG does not agree that any Annual Determination correctly
states the applicable calculations of PBT, Revenues or AM for the period under
examination, WWG shall promptly (but not later than 30 days after the delivery
of such Annual Determination to WWG) give written notice to MDC Holdco of any
exceptions thereto (in reasonable detail describing the nature of the
disagreement asserted).  If WWG and MDC Holdco reconcile their differences, the
Annual Determination shall be adjusted accordingly and shall thereupon become
binding, final and conclusive upon all of the parties hereto and enforceable in
a court of law.  If WWG and MDC Holdco are unable to reconcile their differences
in writing within 20 days after written notice of exceptions is delivered to WWG
(the "Reconciliation Period"), the items in dispute shall be submitted to a
mutually acceptable accounting firm (other than the Accountants) (the
"Independent Auditors") for final determination, and the Annual Determination
shall be deemed adjusted in accordance with the determination of the Independent
Auditors and shall become binding, final and conclusive upon all of the parties
hereto and enforceable in a court of law.  The Independent Auditors shall
consider only the items in dispute and shall be instructed to act within 20 days
(or such longer period as WWG and MDC Holdco may agree) to resolve all items in
dispute.  If WWG does not give written notice of any exception within 30 days
after the delivery of an Annual Determination or if WWG gives written
notification of its acceptance of an Annual Determination prior to the end of
such 30 day period, such Annual Determination shall thereupon become binding,
final and conclusive upon all the parties hereto and enforceable in a court of
law.


(iii)           In the event the Independent Auditors are for any reason unable
or unwilling to perform the services required of it under this Section 10.4,
then WWG and MDC Holdco agree to select another mutually acceptable accounting
firm to perform the services to be performed under this Section 10.4 by the
Independent Auditors.  If WWG and MDC Holdco fail to select the Independent
Auditors as required by clause (i) above within seven days after the expiration
of the Reconciliation Period or fail to select another accounting firm within
seven days after it is determined that the Independent Auditors will not perform
the services required, either WWG or MDC Holdco may request the American
Arbitration Association in New York City (the "AAA") to appoint an independent
firm of certified public accountants to perform the services required under this
Section 10.4 by the Independent Auditors.  MDC Holdco, on the one hand, and WWG,
on the other hand, shall share the fees of the AAA equally.  For purposes of
this Section 10.4(f) the term "Independent Auditors" shall include such other
accounting firm chosen in accordance with this clause (iii).


(iv)           The Independent Auditors shall determine the party (i.e., WWG or
MDC Holdco) whose asserted position as to the calculation of PBT for the period
under examination before the Independent Auditors is furthest from the
determination of PBT by the Independent Auditors, which non-prevailing party
shall pay the fees and expenses of the Independent Auditors and shall reimburse
the prevailing party for the portion of the fees of the AAA previously paid by
it.

 
45

--------------------------------------------------------------------------------

 
 
(v)           The books and records of the Company and its subsidiaries shall be
made available during normal business hours upon reasonable advance notice at
the principal office of the Company, to the parties hereto and their
representatives, the Accountants and the Independent Auditors to the extent
required to determine the calculations required under Section 10.4.  WWG, on the
one hand, and MDC Holdco, on the other hand, shall make available to the other
party and their representatives (including auditors) any back-up materials
generated by or for them to support a position that is contrary to the position
taken by the other party. Upon the request by WWG, MDC Holdco shall request that
the Accountants make their work papers available to WWG and its representatives
after the completion of any audit of the financial statements of the Company and
its subsidiaries and/or to verify the calculations set forth in any Annual
Determination (in each case during normal business hours upon reasonable advance
notice at the principal offices of the Accountants); provided, however, it is
understood that the decision to make such work papers available is solely that
of the Accountants.


(g)           Closing.  The closing for each purchase and sale of Units (a
“Put/Call Closing”) pursuant to a Call or Accepted Sale Request, as applicable,
shall be held at the offices of the Company within 30 days after the delivery of
an Exercise Notice or Sale Request Acceptance Notice.  The date on which the
respective Put/Call Closing takes place is referred to in this Agreement as its
“Put/Call Closing Date”.  At each Put/Call Closing, the parties shall execute an
Assignment of Unit Agreement in form and substance reasonably acceptable to MDC
Holdco and WWG and an amendment to this Agreement in accordance with Section
14.4 reflecting such transfer and the reallocated Units (including the related
portion of the Capital Account).  The transfer of any Units pursuant to this
Section 10.4 shall be free and clear of all claims, liens and encumbrances other
than as created by the provisions of this Agreement.  Prior to any Put/Call
Closing, the Company and WWG shall use their best efforts to obtain any required
governmental or regulatory approval or approvals.  MDC Holdco shall have the
right to postpone any scheduled Put/Call Closing until any such governmental or
regulatory approval is obtained.


(h)           Put/Call Purchase Price Payment.  Payment of each component of the
Put/Call Purchase Price shall be made by MDC Holdco in cash by direct wire
transfer to such account as WWG may direct by written notice to the Purchaser
given pursuant to this Agreement.  Each component of the Put/Call Purchase Price
shall be deemed to include imputed interest to the extent required by the Code.


(i)           Effect of Events During Period Class B Units and Class C Units Are
Issued.  The parties hereto understand and agree that under the terms of each
Principal’s Employment Agreement with the Company, such Principal may be
terminated for "Cause" or "without Cause" (as such terms are defined in his
respective Employment Agreement).  Accordingly, each of the parties hereto
agrees that if (a) any Principal ceases to be an employee of the Company,
regardless of the reason therefor, or (b) there are changes in the composition
of the Board of Managers of the Company or any subsidiary of the Company, no
party to this Agreement or any Person deriving rights through any such party
shall have the right to make a claim that such cessation of employment or change
in the composition of the Board of Managers of the Company or any subsidiary of
the Company (x) constitutes a breach by MDC Holdco or any of its Affiliates of
this Agreement, (y) resulted in an adverse effect on any Put/Call Purchase Price
payment under this Agreement forming the basis for a claim against MDC Holdco or
any of its Affiliates, or (z) constitutes an event forming the basis for such
party to dispute any calculation required to be made pursuant to the accounting
procedures set forth in Section 10.4(f) hereof.  In the event a Principal ceases
to be employed by the Company, regardless of the reason therefor, such event
shall not affect the right of WWG or WWG2 to receive any Put/Call Purchase Price
payment under this Agreement.

 
46

--------------------------------------------------------------------------------

 
 
(j)           MDC Partners Guaranty.  MDC Partners hereby agrees to pay, or
cause MDC Holdco to pay, when due, each payment of Put/Call Purchase Price
required pursuant to this Article X.
 
ARTICLE XI
INDEMNIFICATION


Section 11.1        Indemnification of Managers, Members and Officers.  The
Company shall indemnify and advance expenses to a Person who was or is
threatened to be made a named defendant or respondent in a proceeding because
the individual is or was a Manager, Member or officer to the fullest extent
permitted or authorized by the laws of the State of Delaware as if the Company
was a corporation organized under the laws of Delaware.  This indemnification
provision shall inure to each of the Managers and Members of the Company, and
other Persons serving at the request of the Company (as provided in this
Article), and in the event of his death shall extend to his legal
representatives; but such rights shall not be exclusive of any other rights to
which he may be entitled.


Section 11.2        Others.  The Company may indemnify and advance expenses to
an employee or agent of the Company to the same extent that it is required to
indemnify and advance expenses to Managers or Members under this Agreement or by
statute.  The Company may indemnify and advance expenses to Persons who are not
or were not employees or agents of the Company but who are or were "serving at
the request of the Company" (as defined in Section 11.5(d)) as a director,
officer, partner, manager, member, venturer, proprietor, trustee, employee,
agent or similar functionary of another limited liability company, corporation,
partnership, employee benefit plan, or other enterprise or entity (individually,
an "Other Entity") to the same extent that the Company is required to indemnify
and advance expenses to Managers, Members or officers under this Article or by
statute.


Section 11.3        Insurance and Other Arrangements.  The Company may purchase
and maintain insurance or establish and maintain another arrangement on behalf
of any individual who is or was a Manager, officer, employee, Member or agent of
the Company or who is or was serving at the request of the Company as a
director, officer, partner, manager, member, venturer, proprietor, trustee,
employee, agent or similar functionary of an Other Entity, against or in respect
of any liability asserted against him and incurred by him in such a capacity or
arising out of his status as such an individual, whether or not the Company
would have the power to indemnify him against that liability under this
Agreement or by statute.  If the insurance or other arrangement is with a Person
or entity that is not regularly engaged in the business of providing insurance
coverage, the insurance or other arrangement may provide for payment of a
liability with respect to which the Company would not have the power to
indemnify the Person only if including coverage for the additional liability has
been approved by the Members of the Company.  Without limiting the power of the
Company to purchase, procure, establish or maintain any kind of insurance or
other arrangement, the Company may, for the benefit of persons indemnified by
the Company, (a) create a trust fund; (b) establish any form of self-insurance;
(c) secure its indemnity obligation by grant of a security interest or other
lien on the assets of the Company; or (d) establish a letter of credit, guaranty
or surety arrangement.  The insurance or other arrangement may be purchased,
procured, maintained or established within the Company or with any insurer or
other Person deemed appropriate by the Managers regardless of whether all or
part of the stock or other securities of the insurer or other Person are owned
in whole or part by the Company.  In the absence of fraud, the judgment of the
Managers as to the terms and conditions of the insurance or other arrangement
and the identity of the insurer or other Person participating in an arrangement
shall be conclusive and the insurance or arrangement shall not be voidable and
shall not subject the Managers approving the insurance or arrangement to
liability, on any ground, regardless of whether Managers participating in the
approval are beneficiaries of the insurance or arrangement.

 
47

--------------------------------------------------------------------------------

 
 
Section 11.4        Report to Members.  Any indemnification of or advance of
expenses to a Manager, Member or officer in accordance with this Article or the
provisions of any statute shall be reported in writing to the Members with or
before the notice or waiver of notice of the next Members’ meeting or with or
before the next submission to the Members of a consent to action without a
meeting and, in any case, within the 12-month period immediately following the
date of the indemnification or advance.


Section 11.5        Definitions.  For purposes of this Article XI:


(a)           The term "expenses" includes court costs and attorneys’ fees and
disbursements;


(b)           The term "proceeding" means any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, arbitrative
or investigative, any appeal in such an action, suit or proceeding, and any
inquiry or investigation that could lead to such an action, suit or proceeding;


(c)           The term "Manager" means any Person who is or was a Manager of the
Company and any Person who, while a Manager of the Company, is or was serving at
the request of the Company as a director, officer, partner, manager, member,
venturer, proprietor, trustee, employee, agent or similar functionary of an
Other Entity;


(d)           The term "serving at the request of the Company" as used above
shall include any service as a manager, director, officer, employee or agent of
the Company or where any such Person performs duties on or otherwise involves
services with respect to an employee benefit plan, or the participants or
beneficiaries of the employee benefit plan sponsored by the Company.  Excise
taxes assessed on a Manager with respect to an employee benefit plan pursuant to
applicable law are deemed fines.  Action taken or omitted to be taken by a
Manager with respect to an employee benefit plan in the performance of his
duties for a purpose reasonably believed by him to be in the interest of the
participants and beneficiaries of the plan is deemed to be for a purpose which
is not opposed to the best interests of the Company.

 
48

--------------------------------------------------------------------------------

 
 
Section 11.6        Severability.  The provisions of this Article are intended
to comply with the Act.  To the extent that any provision of this Article
authorizes or requires indemnification or the advancement of expenses contrary
to such statute or the Certificate, the Company’s power to indemnify or advance
expenses under such provision shall be limited to that permitted by such statute
and the Certificate and any limitation required by such statute or the
Certificate shall not affect the validity of any other provision of this Article
XI.


Section 11.7        Nonexclusivity of Rights.  The right to indemnification and
the advancement and payment of expenses conferred in this Article XI shall not
be exclusive of any other right that a Manager or other Person indemnified
pursuant hereto may have or hereafter acquire under any law (common or
statutory), provision of the Certificate or this Agreement or otherwise.


ARTICLE XII
ADDITIONAL AGREEMENTS


Section 12.1        “Team” Name.  The Members hereby agree that (a) all right,
title and interest in the trade name “Team” or any variation thereof belong to
the Company and (b) so long as the Company is an Affiliate of MDC Partners, the
Company, the Members and the Founding Partners shall endeavor to have any
materials, documents or other items that reference the name "Team” or any
variations thereof to be followed by the words "an MDC Partners Company".


ARTICLE XIII
OTHER DEFINITIONS


Section 13.1       Other Definitions.  When used herein, the following terms
shall have the following meanings:


"Adjusted Capital Account Deficit" with respect to any Member means the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:


(i)          Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is otherwise
treated as being obligated to restore under Treasury Regulation Section
1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to the
penultimate sentence of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5); and


(ii)         Debit to such Capital Account the items described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).


The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

 
49

--------------------------------------------------------------------------------

 
 
"Affiliate" of any Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with such Person.


"Business Day" shall mean any day on which commercial banks are not authorized
or required to close in New York, NY.
 
"Capital Contribution" shall mean the contribution of a Member and any
subsequent contributions of capital made by that Member to the Company as set
forth in Article III.


"Cash Flow" shall mean the consolidated amount of cash in respect of any
calendar year of all of the Company and its subsidiaries that the Board of
Managers in its good faith discretion believes is available for distribution to
Members of the Company; provided, however, during calendar years 2010-2012, Cash
Flow must be at least an amount necessary to satisfy the distribution required
pursuant to Section 3.4(a)(i).


"Class A Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(i) to
holders of Class A Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class A Units of
GAAP PBT under Section 3.5(a) and Section 3.6(b) for such prior years.


“Class B Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(ii) to
holders of Class B Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class B Units of
GAAP PBT under Section 3.5(a) for such prior years.


“Class C Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(ii) to
holders of Class C Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class C Units of
GAAP PBT under Section 3.5(a) for such prior years.


“Class D Distribution Shortfall Amount" with respect to any calendar year, shall
mean the cumulative amount by which distributions under Section 3.4(a)(ii) to
holders of Class D Units for all preceding calendar years since the Effective
Time fell short of the cumulative allocations to holders of Class D Units of
GAAP PBT under Section 3.5(a) for such prior years.


"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute or statutes.


"Company Minimum Gain" shall have the meaning for "Partnership Minimum Gain" set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.


"Depreciation" shall mean for each fiscal year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such fiscal year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for Federal income tax purposes at
the beginning of such fiscal year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the Federal income tax
depreciation, amortization, or other cost recovery deduction for such fiscal
year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for Federal income tax purposes of an asset at the beginning of
such fiscal year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
TMP.

 
50

--------------------------------------------------------------------------------

 
 
"Effective Time" shall mean March 1, 2010.


"GAAP PBT" shall mean, for any calendar (or partial) year, the consolidated net
income (loss) of the Company and its subsidiaries (if any) before provision for
all federal and state income taxes for such period, determined in accordance
with GAAP.


"Gross Asset Value", with respect to any asset, the asset’s adjusted basis for
Federal income tax purposes, except as follows:


(i)          Subject to the final sentence of this definition, the initial Gross
Asset Value of any asset contributed by a Member to the Company shall be the
gross fair market value of such asset, as determined by reference to Section
3.1(b), and as set forth in Section 8 to each of the Conveyance Documents.


(ii)         The Gross Asset Value of all Company assets shall be adjusted to
equal their respective gross fair market values as of the following times: (a)
the acquisition of additional Units by any new or existing Member in exchange
for a Capital Contribution or in connection with the grant of an interest in the
Company as consideration for the provision of services to or for the benefit of
the Company by an existing Member or a new Member; (b) the distribution by the
Company to a Member of property as consideration for a Unit; and (c) the
liquidation of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses
(a) and (b) above shall be made only if the Managers reasonably determine that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;


(iii)        The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution; and


(iv)        The Gross Asset Value of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (vi) of
the definition of Profits and Losses herein; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this clause (iv) to the extent the
Managers determine that an adjustment pursuant to clause (ii) of this definition
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this clause (iv).

 
51

--------------------------------------------------------------------------------

 
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (i), (ii), or (iv) hereof, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.


"Member Nonrecourse Debt" shall have the meaning for "Partner Nonrecourse Debt"
set forth in Section 1.704-2(b)(4) of the Treasury Regulations.


"Member Nonrecourse Debt Minimum Gain" shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Treasury Regulations.


"Member Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations.


"Membership Interest" of any Member shall mean such Member’s interest in the
Company under this Agreement (including, without limitation, such Member’s
interest in Profits and Losses, distributions, voting, and management, all as
specified in this Agreement).


"Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations.


"Nonrecourse Liability" shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.


"Person" shall mean an individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, trustee, executor,
administrator, nominee or entity in a representative capacity.


"Profits and Losses", shall mean, for each fiscal year, an amount equal to the
Company’s taxable income or loss for such fiscal year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code shall be included in taxable income or loss), with the
following adjustments:


(i)           Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;


(ii)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations, and not otherwise
taken into account in computing Profits or Losses pursuant to this definition,
shall be subtracted from such taxable income or loss;

 
52

--------------------------------------------------------------------------------

 
 
(iii)         In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (ii) or (iii) of the definition of "Gross Asset
Value" herein, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;


(iv)         Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;


(v)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account depreciation for such fiscal year or other period,
computed in accordance with the definition thereof;


(vi)         To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Units, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Profits or Losses; and


(vii)        Notwithstanding any other provisions of this definition, any items
which are specially allocated pursuant to Sections 3.3(d), (e) and (f) shall not
be taken into account in computing Profits or Losses.


The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 3.3(e) shall be determined by
applying rules analogous to those set forth in clauses (i) through (vii) above.


"Treasury Regulations" shall mean final regulations issued by the Department of
the Treasury interpreting the Code.


"Units" shall mean Class A Units, Class B Units, Class C Units or Class D Units,
as applicable.
 
ARTICLE XIV
MISCELLANEOUS


Section 14.1         Manner of Giving Notice.  Whenever under the provisions of
the Act, the Certificate or this Agreement, notice is required to be given to
the Company, any Member or Manager of the Company, and no provision is made as
to how such notice shall be given, any such notice to be given hereunder shall
be in writing and shall be deemed to have been given (a) upon personal delivery,
if delivered by hand or courier, (b) three days after the date of deposit in the
mails, postage prepaid, or (c) the next Business Day if sent by facsimile
transmission (if transmission is electronically confirmed) or by a prepaid
overnight courier service, and in each case at the respective addresses or
numbers set forth below or such other address or number as such party may have
fixed by notice:

 
53

--------------------------------------------------------------------------------

 
 
If to MDC Holdco or MDC Partners, to:


MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention:  Rob Dickson
Fax:  (416) 960-9555


with a copy to:


MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attn:  Mitchell Gendel, General Counsel
Fax:  (212) 937-4365


If to WWG, to:


c/o TEAM Enterprises, Inc.
110 E. Broward Blvd., Suite 2450
Fort Lauderdale, FL 33301
Attention: Daniel K. Gregory
Fax:


with a copy to:


Jeffrey M. Ostrow, Esq.
Kopelowitz Ostrow
220 SW 1st Avenue, Suite 1200
Fort Lauderdale, FL 33301
Email: ostrow@kolawyers.com
Fax: (954) 525-4300


If to the Company, to:


c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3

 
54

--------------------------------------------------------------------------------

 
 
Attention:  Rob Dickson
Fax:  (416) 960-9555


with a copy to:


MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attn:  Mitchell Gendel, General Counsel
Fax:  (212) 937-4365
 
or to such other address or fax as hereafter shall be designated in writing by
the applicable party sent in accordance herewith or in the records of the
Company.


Section 14.2        Waiver of Notice.  Whenever any notice is required to be
given to any Member or Manager of the Company under the provisions of the Act,
the Certificate or this Agreement, a waiver thereof in writing signed by the
Person or Persons entitled to such notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of such notice.


Section 14.3        No Company Seal.  The Company shall not have a Company seal,
and no agreement, instrument or other document executed on behalf of the Company
that would otherwise be valid and binding on the Company shall be invalid or not
binding on the Company solely because no Company seal is affixed thereto.


Section 14.4        Amendment or Modification.  The power to adopt, alter, amend
or repeal this Agreement is vested solely in the Members. Except for the
amendments contemplated by Sections 2.1, 2.2(d) and 10.4(g), and subject to the
provisions of Section 4.1, this Agreement may be altered or amended only by the
unanimous vote or unanimous written consent of MDC Holdco and WWG. The Managers
may not adopt, alter, amend or repeal any provision of this Agreement.


Section 14.5        Binding Effect.  Subject to the restrictions on transfer and
assignment set forth in Article X of this Agreement, this Agreement is binding
on and inures to the benefit of the Members and their respective successors and
permitted assigns, including without limitation, any Lender who exercises a
default remedy under any agreement entered into in connection with an MDC
Financing.


Section 14.6        Governing Law; Severability.  This Agreement is governed by
and shall be construed in accordance with the law of the State of Delaware
without regard to the principles of conflict of laws thereof.  In the event of a
direct conflict between the provisions of this Agreement and any provision in
the Certificate or any mandatory provision of the Act, the applicable provisions
of the Certificate or the Act shall control.  If any provision of this Agreement
or the application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by law.

 
55

--------------------------------------------------------------------------------

 
 
Section 14.7        Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same agreement.


Section 14.8        Entire Agreement.  This Agreement, including the other
documents referred to herein and the Exhibits and Schedules hereto that form a
part hereof, contains the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, including without limitation, the Original
Operating Agreement.


Section 14.9        Currency.  Whenever used in this Agreement, the terms
"Dollars" and "$" mean United States Dollars.  All payments made hereunder shall
be made in United States Dollars.
 
*                      *                      *

 
56

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Limited Liability Company Agreement as of the day and year first above written.
 
MDC ACQUISITION INC.
   
By: 
/s/
 
Name: Michael Sabatino
 
Title: President
   
WWG, LLC
   
By:
/s/
 
Name:    Daniel K. Gregory
 
Title:      Managing Member
   
WWG2, LLC
   
By:
/s/
 
Name:    Daniel K. Gregory
 
Title:      Managing Member
   
TEAM HOLDINGS LLC
   
By:
/s/
 
Name: Daniel K. Gregory
 
Title: Manager
   
MDC PARTNERS INC.
(solely with respect to Section 10.4(j))
   
By:
/s/
 
Name: Mitchell Gendel
 
Title: General Counsel and Corporate Secretary

 

 
i

--------------------------------------------------------------------------------

 